E.I.I. Realty Securities Trust E.I.I. Global Property Fund E.I.I. International Property Fund E.I.I. Realty Securities Fund Institutional Shares Investment Prospectus & Application E.I.I. Realty Securities Fund E.I.I. International Property Fund E.I.I. Global Property Fund Prospectus dated November 1, 2007 General Information (888) 323-8912 Table of Contents E.I.I. Global Property Fund — Risk/Return Summary 1 E.I.I. Global Property Fund — Fund Expenses 3 E.I.I. International Property Fund — Risk/Return Summary 4 E.I.I. International Property Fund — Fund Expenses 7 E.I.I. Realty Securities Fund — Risk/Return Summary 9 E.I.I. Realty Securities Fund — Fund Expenses 11 Principal Strategies and Related Risks 13 Portfolio Management and Fund Operations 19 Securities in which the Funds Invest 20 Investing in the Funds 21 Dividends, Distributions and Taxes 25 Additional Information 27 Other Information about the Funds 27 Other Securities and Investment Practices 28 Financial Highlights 30 This Prospectus sets forth information you should consider before investing in the E.I.I. Realty Securities Fund (the “Domestic Fund”), the E.I.I. International Property Fund (the “International Fund”), or the E.I.I. Global Property Fund (the “Global Fund”) (each, a “Fund”).Each Fund is a non-diversified series of the E.I.I. Realty Securities Trust (the “Trust”), which is an open-end managed investment company commonly known as a “mutual fund.”E.I.I. Realty Securities, Inc. (“E.I.I.” or the “Adviser”) serves as each Fund’s investment adviser. As with all mutual funds, the Securities and Exchange Commission has not approved or disapproved the Funds’ securities or determined whether this Prospectus is accurate or complete.Anyone who tells you otherwise is committing a crime. Global Fund — Risk/Return Summary Investment Objective The investment objective of the Global Fund is total return through investing in real estate securities globally. Principal Strategies The Global Fund seeks to achieve its investment objective by investing in both debt and equity securities of companies globally whose business is to own, operate, develop and manage real estate.Under normal market circumstances, the Fund will invest at least 80% of its net assets in the equity or convertible securities of U.S. and non-U.S. companies in real estate investment trusts (“REITs”) or REIT-like structures that are “principally engaged” in the ownership, construction, management, financing, or sale of residential, commercial, or industrial real estate.For purposes of this policy, “net assets” includes, but not limited to any borrowings for investment purposes. Under normal market conditions, the Global Fund will invest at least 40% of its total assets in companies domiciled outside the U.S. and will invest from 25% to 60% of its total assets in U.S.-domiciled companies.These guidelines may be waived for short-term defensive purposes. In this Prospectus, “REITs” are defined as companies that own interests in real estate or in real estate related loans or other interests, and revenue consisting of rent derived from owned, income producing real estate properties, capital gains from the sale of such properties and interest income from mortgages.These companies are permitted by local regulations to avoid payment of taxes at the corporate level by paying out a substantial portion of income to shareholders as dividends.“Principally engaged” means that at least 50% of a company’s revenues are derived from such real estate activities or at least 50% of the fair market value of a company’s assets are invested in real estate.The Fund will not change this policy unless it notifies shareholders at least 60 days in advance.Debt securities acquired by the Fund will be investment grade, rated by a rating agency such as Standard & Poor’s or any other recognized rating agency that the Adviser approves for this purpose.Under normal market conditions, the Fund’s investments primarily will consist of: · Income producing real estate securities (including equity, mortgage, preferred stock and hybrid REITs); · Real estate operating companies (“REOCs”); · Securities convertible into common stocks (including convertible preferred stocks, rights and warrants) of real estate companies; and · Real estate related fixed-income securities (such as convertible debentures, unsecured debentures and mortgage-backed securities). By investing in the major global property markets (including those in emerging market countries), the Global Fund seeks to benefit from the cyclical nature of the real estate industry, the expanding role of securitization in the global property markets, and broad exposure to investing in different markets worldwide.In the opinion of the Adviser, property securities provide a higher level of local market exposure and income returns than other types of equity securities.Property company returns do not tend to be highly correlated with either local or foreign broad-based securities markets. The Adviser also will seek to maximize risk-adjusted returns and will evaluate the relative risks of each investment in the context of overall portfolio risk.This is especially important given the global orientation of the Global Fund.The Adviser will closely monitor the Fund’s exposure to markets and countries with the highest levels of risk (as measured by standard deviation of returns). Since the Global Fund will have an overall value orientation, portfolio turnover is anticipated to be low, thereby minimizing the Fund’s expenses.The Adviser will monitor the Fund’s exposure to a wide variety of property markets to ensure that portfolio risk levels are within the Adviser’s internal guidelines. E.I.I.’s investment process employs a combination of a “top-down,” macro level analysis, together with rigorous “bottom-up,” fundamental securities and real estate research and analysis on individual companies. 1 Principal Investment Risks Risks associated with investing in the securities of companies in the real estate industry include the following: declines in the value of real estate, risks related to general and local economic conditions, overbuilding and increased competition, increases in property taxes and operating expenses, changes in zoning laws, casualty or condemnation losses, variations in rental income, changes in neighborhood values, the appeal of properties to tenants and increases in interest rates. The Global Fund’s investments are subject to market fluctuations and other risks inherent in investing.The value of the shares and income from investments can decline as well as rise and an investor may not get back the amount originally invested.Changes in exchange rates between currencies or the conversion from one currency to another may also cause the value of the investments to diminish or increase.All of the risks of investing in foreign securities are heightened by investing in emerging markets. Emerging markets have been more volatile than the markets of developed countries with more mature economies.Changes in interest rates may affect both the yield and value of investments.The difference at any one time between the sale and repurchase price of any investment means that the investment should be viewed as medium to long-term. The Global Fund’s investment in mortgage-backed securities is subject to prepayment risk.Because prepayments generally occur when interest rates are falling, the Fund may have to reinvest the proceeds from prepayments at lower interest rates. The Global Fund is non-diversified.As such, the Fund may devote a larger portion of its assets to the securities of a single issuer than if it were diversified.Because each investment has a greater effect on the Fund’s performance, it may be more susceptible to a single economic, political or regulatory occurrence than a diversified fund. As with any mutual fund, there is no guarantee that the Global Fund will earn income or show a positive total return over time.The Fund’s price, yield and total return will fluctuate.You may lose money if the Fund’s investments do not perform well. Investor Profile The Global Fund may be appropriate for investors who: · seek to grow capital over the long term; · are willing to take on the increased risks of an investment concentrated in securities of companies that operate within the same industry; · seek a fund that may perform differently than other types of equity or bond funds; · can withstand volatility in the value of their shares of the Fund; and · wish to add to theirinvestment portfolio a fund that invests primarily in companies operating in the global real estate industry. An investment in the Global Fund may not be appropriate for all investors.The Fund is not intended to be a complete investment program.An investment in the Fund should be a long-term investment and the Fund is not intended to be used as a trading vehicle. Fund Performance As the Global Fund is new, it has no performance history.A discussion of the performance of an offshore separate account that the Adviser manages in a similar manner as the Fund is included in this Prospectus under the heading “Portfolio Management and Fund Operations — Performance of a Comparably-Managed Offshore Account.”This account is a separate and distinct portfolio and its performance is not indicative of past or future performance of the Fund. 2 Global Fund — Fund Expenses The following tables describe the fees and expenses you may pay if you buy and hold shares of the Global Fund: Shareholder Fees (fees paid directly from your investment as a percentage of the offering price) Maximum Sales Charge (Load) Imposed on Purchases None Maximum Sales Charge (Load) Imposed on Reinvested Dividends None Maximum Deferred Sales Charge None Redemption Fees 1.50%* Exchange Fees None Maximum Account Fee None * Imposed on shares redeemed within 90 days of purchase.See “How to Redeem Shares” for more information. You may be charged additional fees if you purchase, exchange or redeem shares through a broker or agent. Annual Fund Operating Expenses (expenses that are deducted from Fund assets as a percentage of average daily net assets) Institutional Shares Investment Advisory Fees 0.75% Administration Fees 0.15% Rule 12b-1 Distribution Fees None Other Expenses * 0.67% Total Fund Operating Expenses ** 1.57% *Other expenses are based on estimated amounts for the current fiscal year. **Until further notice to shareholders, the Adviser has voluntarily agreed to waive a portion of its investment advisory fees and/or absorb the expenses of the Global Fund to the extent necessary to limit the total annual expenses of the Fund’s Institutional class shares to not more than 1.00% of those shares’ average daily net assets.To the extent that the Adviser waives investment advisory fees and/or absorbs expenses, it may seek payment of a portion or all of such amounts at any time within three fiscal years after the fiscal year in which such amounts were waived or absorbed, subject to the 1.00% expense limitation stated above.The Adviser may terminate this voluntary arrangement at any time. Example This Example is intended to help you compare the cost of investing in the Global Fund with the cost of investing in other mutual funds. The Example assumes that you invest $10,000 in the Global Fund for the time periods indicated and then redeem all of your shares at the end of those periods.The Example also assumes that your investment has a 5% return each year and that the Fund’s operating expenses remain the same.Although your actual costs may be higher or lower, based on these assumptions your costs would be: 1 Year 3 Years $102 $318 3 Property Fund — Risk/Return Summary Investment Objective The International Fund’s investment objective is to provide current income and long term capital gains. Principal Strategies The International Fund seeks to achieve its investment objective by investing primarily in companies whose business is to own, operate, develop and manage international real estate.Under normal market circumstances, the Fund will invest at least 80% of its net assets in the equity or convertible securities of non-U.S. companies (with a primary emphasis on REITs) that are “principally engaged” in the ownership, construction, management, financing, or sale of residential, commercial, or industrial real estate.For purposes of this policy, “net assets” includes any borrowings for investment purposes.In this Prospectus, “REITs” are defined as companies that are permitted by local regulations to avoid payment of taxes at the corporate level by paying out a substantial portion of income to shareholders as dividends.“Principally engaged” means that at least 50% of a company’s revenues are derived from such real estate activities or at least 50% of the fair market value of a company’s assets are invested in real estate.The Fund will not change this policy unless it notifies shareholders at least 60 days in advance. The International Fund will invest primarily in debt and equity securities of international property companies and REITs that have as their primary objective the ownership and management of real estate assets.International property companies may include hotel and gaming companies, retailers, theatre companies, supermarket chains, developers and mortgage companies.Debt securities acquired by the Fund will be investment grade, rated by a rating agency such as Standard & Poor’s or any other recognized rating agency that E.I.I. approves for this purpose.Under normal market conditions, the Fund’s investments primarily will consist of: · Income producing real estate securities (including equity, mortgage, preferred stock and hybrid REITs); · Real estate operating companies (“REOCs”); · Securities convertible into common stocks (including convertible preferred stocks, rights and warrants) of real estate companies; and · Real estate related fixed-income securities (such as convertible debentures, unsecured debentures and mortgage-backed securities). By investing in the major international property markets outside the U.S. (including those in emerging market countries), the International Fund seeks to benefit from the cyclical nature of the real estate industry, the expanding role of securitization in the global property markets, and broad exposure to investing in different markets worldwide.In the opinion of the Adviser, property securities provide a higher level of local market exposure and income returns than other types of equity securities.Property company returns do not tend to be highly correlated with either local or foreign broad-based securities markets. The Adviser also will seek to maximize risk-adjusted returns and will evaluate the relative risks of each investment in the context of overall portfolio risk.This is especially important given the international orientation of the International Fund.The Adviser will closely monitor the Fund’s exposure to markets and countries with the highest levels of risk (as measured by standard deviation of returns). In order to attempt to meet the International Fund’s investment objective, the Adviser will seek to invest in securities that will provide sufficient current income and liquidity.Since the Fund will have an overall value orientation, portfolio turnover is anticipated to be low, thereby minimizing the Fund’s expenses.The Adviser will monitor the Fund’s exposure to a wide variety of property markets to ensure that portfolio risk levels are within the Adviser’s internal guidelines. E.I.I.’s investment process employs a combination of a “top-down,” macro level analysis by its Investment Committee, together with rigorous “bottom-up,” fundamental securities and real estate research and analysis on individual companies by its analyst team. Principal Investment Risks The International Fund will invest primarily in issuers whose activities are real estate-related.Risks associated with investing in the securities of companies in the real estate industry include the following: declines in the value of real estate, risks related to general and local economic conditions, overbuilding and increased competition, increases in property taxes and operating expenses, changes in zoning laws, casualty or condemnation losses, variations in rental income, changes in neighborhood values, the appeal of properties to tenants and increases in interest rates. 4 The International Fund’s investments are subject to market fluctuations and other risks inherent in investing.The value of the shares and income from investments can decline as well as rise and an investor may not get back the amount originally invested.Changes in exchange rates between currencies or the conversion from one currency to another may also cause the value of the investments to diminish or increase.Changes in interest rates may affect both the yield and value of investments.The difference at any one time between the sale and repurchase price of any investment means that the investment should be viewed as medium to long-term. The International Fund’s investment in mortgage-backed securities is subject to prepayment risk.Because prepayments generally occur when interest rates are falling, the Fund may have to reinvest the proceeds from prepayments at lower interest rates. The International Fund is non-diversified.As such, the Fund may devote a larger portion of its assets to the securities of a single issuer than if it were diversified.Because each investment has a greater effect on the Fund's performance, it may be more susceptible to a single economic, political or regulatory occurrence than a diversified fund. As with any mutual fund, there is no guarantee that the International Fund will earn income or show a positive total return over time.The Fund’s price, yield and total return will fluctuate.You may lose money if the Fund’s investments do not perform well. Investing in the securities of issuers located in emerging market countries involves additional risks, including: · Currency depreciation.The International Fund’s assets may be invested in securities that are denominated in currencies other than the U.S. dollar, and any income or capital gains received by the Fund from those investments or their sale will be received in those currencies.Historically, most emerging market country currencies have experienced significant depreciation against the U.S. dollar.Some emerging market country currencies may continue to fall in value against the U.S. dollar. · Country risk.The value of the International Fund’s assets may be affected by uncertainties within each individual emerging market country in which it invests, such as changes in government policies, industry nationalization, taxation, currency repatriation restrictions and other developments in the law or regulations of these countries and, in particular, by changes in legislation relating to the level of foreign ownership in companies. · Stockmarket practices.Many stockmarkets in emerging market countries are undergoing a period of rapid growth and are less regulated than many of the developed country stockmarkets.In addition, market practices relating to settlement of securities transactions and custody of assets in emerging market countries can pose increased risk to the International Fund and may involve delays in obtaining accurate information on the value of securities (which may, as a result affect the calculation of the Fund’s net asset value per share (“NAV”)).Emerging market country stockmarkets, in general, are less liquid than those of developed countries.Purchases and sales of investments may take longer than would otherwise be expected on developed stockmarkets and transactions may need to be conducted at unfavorable prices. · Information quality.Accounting, auditing and financing reporting standards, practices and disclosure requirements applicable to some companies in emerging market countries may differ from those applicable in developed countries in that less information is available to investors and such information may be out of date or carry a lower level of assurance. 5 Investor Profile The International Fund may be appropriate for investors who: · seek to grow capital over the long term; · are willing to take on the increased risks of an investment concentrated in securities of companies that operate within the same industry; · can withstand volatility in the value of their shares of the Fund; and · wish to add to their personal investment portfolio a fund that invests primarily in companies operating in the international real estate industry. An investment in the International Fund may not be appropriate for all investors.The Fund is not intended to be a complete investment program.An investment in the Fund should be a long-term investment and the Fund is not intended to be used as a trading vehicle. Fund Performance The bar chart and the table below show how the International Fund has performed in the past and provide an indication of the risks of investing in the Fund by showing changes in the Fund’s performance compared with three indices that are broad measures of market performance.Both the bar chart and the table assume that all dividends and distributions are reinvested in the Fund.How the Fund has performed in the past does not necessarily show how it will perform in the future. * The best calendar quarter return during the period shown above was 19.77% in the fourthquarter of 2006; the worst calendar quarter was (1.12)% in the secondquarter of 2006.The International Property Fund’s total returns for 2007, is 4.85% as of September 30, 2007. 6 Average Annual Return (for the Periods Ended December 31, 2006) One Year Since Inception(1) E.I.I. International Property Fund before taxes 59.78% 43.20% E.I.I. International Property Fund after taxes on distributions (2) 58.54% 42.33% E.I.I. International Property Fund after taxes on distributions and sale of shares (2) 39.27% 37.46% European Public Real Estate Association (EPRA) Europe Index 67.01% 43.14% European Public Real Estate Association (EPRA) Asia Index 36.48% 33.83% FTSE EPRA/NAREIT Global Ex-U.S. Index(3) 46.67% 37.50% (1) Inception date was July 1, 2004. (2) After-tax returns are calculated using the historical highest individual federal marginal income tax rates and do not reflect the impact of state and local taxes.Actual after-tax returns depend on your tax situation and may differ from those shown and are not relevant if you hold your shares through tax-deferred arrangements, such as 401(k) plans or individual retirement accounts. (3) Effective February 1, 2007, the International Fund utilizes the FTSE EPRA/NAREIT Global Ex-U.S. Index as its primary benchmark, as the Adviser has determined that the composition of this Index better reflects the manner in which the Fund is managed. Returns are historical and include change in share price and reinvestment of dividends and capital gains.Past performance does not guarantee future results.Investment performance fluctuates.The International Fund’s shares, when redeemed, may be worth more or less than original cost.The Fund’s performance takes into account all applicable fees and expenses.The benchmarks are widely accepted unmanaged indices of overall market performance and do not take into account charges, fees and other expenses. International Fund — Fund Expenses The following tables describe the fees and expenses you may pay if you buy and hold shares of the International Fund: Shareholder Fees (fees paid directly from your investment as a percentage of the offering price) Maximum Sales Charge (Load) Imposed on Purchases None Maximum Sales Charge (Load) Imposed on Reinvested Dividends None Maximum Deferred Sales Charge None Redemption Fees 1.50%* Exchange Fees None Maximum Account Fee None * Imposed on shares redeemed within 90 days of purchase.See “How to Redeem Shares” for more information. You may be charged additional fees if you purchase, exchange or redeem shares through a broker or agent. 7 Annual Fund Operating Expenses (expenses that are deducted from Fund assets as a percentage of average daily net assets) Institutional Shares Investment Advisory Fees 0.75% Administration Fees 0.15% Rule 12b-1 Distribution Fees None Other Expenses 0.22% Total Fund Operating Expenses * 1.12% *Until further notice to shareholders, the Adviser has voluntarily agreed to waive a portion of its investment advisory fees and/or absorb the expenses of the International Fund to the extent necessary to limit the total annual expenses of the Fund’s Institutional class shares to not more than 1.00% of those shares’ average daily net assets.To the extent that the Adviser waives investment advisory fees and/or absorbs expenses, it may seek payment of a portion or all of such amounts at any time within three fiscal years after the fiscal year in which such amounts were waived or absorbed, subject to the 1.00% expense limitation stated above.The Adviser may terminate this voluntary arrangement at any time. Example This Example is intended to help you compare the cost of investing in the International Fund with the cost of investing in other mutual funds. The Example assumes that you invest $10,000 in the International Fund for the time periods indicated and then redeem all of your shares at the end of those periods.The Example also assumes that your investment has a 5% return each year and that the Fund’s operating expenses remain the same.Although your actual costs may be higher or lower, based on these assumptions your costs would be: 1 Year 3 Years 5 Years 10 Years $102 $318 $552 $1225 8 Domestic Fund — Risk/Return Summary Investment Objective The Domestic Fund’s investment objective is to provide the diversification and total return potential of investments in real estate.The Fund also seeks to achieve a total return that includes a significant component of current income, which may provide portfolio stability during periods of market fluctuation. Investment Strategies The Domestic Fund seeks to achieve its investment objective by investing primarily in companies whose business is to own, operate, develop and manage real estate.The Fund intends to invest at least 80% of its assets in the securities of companies in the real estate industry, with a primary emphasis on REITs.Twenty percent (20%) of the Fund’s total assets may be invested in securities of foreign real estate companies.In this Prospectus, “REITs” are defined as companies that are permitted by local regulations to avoid payment of taxes at the corporate level by paying out a substantial portion of income to shareholders as dividends. The analyst team at E.I.I. analyzes companies on a qualitative and quantitative basis to determine whether they are appropriate for investment.Qualitative analysis includes management strength, business strategy, financial strength and competitive advantages within the marketplace.Quantitative analysis entails review of cash flow and dividend growth prospects, risk-adjusted total return expectations, real estate analysis using criteria such as capitalization rates and values on a square footage basis and balance sheet strength and relative cost of capital.Portfolio managers and analysts comprise an investment committee that selects companies for investment. Investment Risks The Domestic Fund is subject to the risks common to all mutual funds that invest in equity securities, foreign securities, real estate securities and fixed-income securities.You may lose money by investing in this Fund if any of the following occur: · the stock markets or the real estate markets of the United States, Canada, Western Europe, Hong Kong or Japan go down; · there are changes in the markets for REITs, which are subject to more abrupt or erratic price movements than equity securities markets; · one or more stocks in the Fund’s portfolio do not perform as well as expected; · there are changes in interest rates; · there are increases in operating costs generally of real estate properties or increases in competition, property taxes or capital expenditures regarding real estate properties; · there are increases in defaults relating to real estate properties, including defaults by borrowers or tenants; · certain economic, political or regulatory occurrences affecting the real estate industry. The Domestic Fund is non-diversified.As such, the Fund may devote a larger portion of its assets to the securities of a single issuer than if it were diversified.Because each investment has a greater effect on the Fund’s performance, it may be more susceptible to a single economic, political or regulatory occurrence than a diversified fund. As with any mutual fund, there is no guarantee that the Domestic Fund will earn income or show a positive total return over time.The Fund’s price, yield and total return will fluctuate.You may lose money if the Fund’s investments do not perform well. Investor Profile The Domestic Fund may be appropriate for investors who: · seek to grow capital over the long term · are willing to take on the increased risks of an investment concentrated in securities of companies that operate within the same industry · can withstand volatility in the value of their shares of the Fund · wish to add to their personal investment portfolio a fund that invests primarily in companies operating in the real estate industry. An investment in the Domestic Fund may not be appropriate for all investors.The Fund is not intended to be a complete investment program.An investment in the Fund should be a long-term investment and the Fund is not intended to be used as a trading vehicle. 9 Fund Performance The bar chart and the table below show how the Domestic Fund has performed in the past and provide an indication of the risks of investing in the Fund by showing changes in the Fund’s performance compared with two indices that are broad measures of market performance.Both the bar chart and the table assume that all dividends and distributions are reinvested in the Fund.How the Fund has performed in the past does not necessarily show how it will perform in the future. * The best calendar quarter return during the period shown above was 16.21% in the fourth quarter of 2004; the worst calendar quarter was (9.14)% in the third quarter of 2002.The Domestic Fund’s total returns for 2007, is 3.88% as of September 30, 2007. 10 Average Annual Return (for the Periods Ended December 31, 2006) One Year Five Years Since Inception(1) E.I.I. Realty Securities Fund before taxes 33.98% 21.89% 15.31% E.I.I. Realty Securities Fund after taxes on distributions (2) 23.53% 16.38% 11.43% E.I.I. Realty Securities Fund after taxes on distributions and sale of shares (2) 33.87% 17.49% 11.98% NAREIT Equity Index 35.06% 23.20% 15.64% Wilshire Real Estate Securities Index 35.85% 24.07% 16.42% (1) Inception date was June 11, 1998. (2) After-tax returns are calculated using the historical highest individual federal marginal income tax rates and do not reflect the impact of state and local taxes.Actual after-tax returns depend on your tax situation and may differ from those shown and are not relevant if you hold your shares through tax-deferred arrangements, such as 401(k) plans or individual retirement accounts. Returns are historical and include change in share price and reinvestment of dividends and capital gains.Past performance does not guarantee future results.Investment performance fluctuates.The Domestic Fund’s shares, when redeemed, may be worth more or less than original cost.The Fund’s performance takes into account all applicable fees and expenses.The benchmarks are widely accepted unmanaged indices of overall market performance and do not take into account charges, fees and other expenses. E.I.I. Realty Securities Fund — Fund Expenses The following tables describe the fees and expenses you may pay if you buy and hold shares of the Domestic Fund: Shareholder Fees (fees paid directly from your investment as a percentage of the offering price) Maximum Sales Charge (Load) Imposed on Purchases None Maximum Sales Charge (Load) Imposed on Reinvested Dividends None Maximum Deferred Sales Charge None Redemption Fees None Exchange Fees None Maximum Account Fee None You may be charged additional fees if you purchase, exchange or redeem shares through a broker or agent. Annual Fund Operating Expenses (expenses that are deducted from Fund assets as a percentage of average daily net assets) Institutional Shares Investment Advisory Fees 0.75% Administration Fees 0.15% Rule 12b-1 Distribution Fees 0.00% Other Expenses 0.34% Total Fund Operating Expenses * 1.24% *Until further notice to shareholders, the Adviser has voluntarily agreed to waive a portion of its investment advisory fee and/or absorb the expenses of the Domestic Fund to the extent necessary to keep the annual expenses of the Fund’s Institutional Class shares to not more than 0.80% of those shares’ average daily net assets.To the extent that the Adviser waives investment advisory fees and/or absorbs expenses of the Fund, it may seek payment of a portion of or all such amounts waived or absorbed at any time within three fiscal years after the fiscal year in which such fees were waived or absorbed, subject to the 0.80% expense limitation stated above.The Adviser may terminate this voluntary arrangement at any time. 11 Example This Example is intended to help you compare the cost of investing in the Domestic Fund with the cost of investing in other mutual funds. The Example assumes that you invest $10,000 in the Domestic Fund for the time periods indicated and then redeem all of your shares at the end of those periods.The Example also assumes that your investment has a 5% return each year and that the Domestic Fund’s operating expenses remain the same.Although your actual costs may be higher or lower, based on these assumptions your costs would be: 1 Year 3 Years 5 Years 10 Years $82 $255 $444 $990 12 Principal Strategies and Related Risks Principal Investment Strategies Each Fund seeks to achieve its objective by investing in companies that own, operate, develop and manage real estate.Typically, an investment in commercial real estate provides returns, customarily in the form of yield, and additional appreciation potential, which means that the price of the investment increases over time.Maintaining a component of current income, or dividends, may serve to provide portfolio stability during periods of overall market fluctuations.To pursue capital appreciation, each Fund will target companies with the highest risk-adjusted total return potential. In addition, a Fund may invest in other securities, as described in the section entitled “Other Securities and Investment Practices.” Investment Philosophy E.I.I.’s investment philosophy is to achieve attractive risk-adjusted total returns by investing primarily in a diversified portfolio of real estate securities of companies, which it deems to be of the highest quality available in the global marketplace.In this regard, E.I.I. deems high-quality companies to be candidates for the portfolio when a number of the following conditions are met: · Experienced, dedicated management teams are in place, which have, significant inside ownership of shares, have capital markets expertise, and have a pro-shareholder orientation. · The companies have long-term strategies, which position them for sustainable cash flow growth. · The balance sheets of the individual companies are positioned to enable significant growth. Global Fund The Adviser will employ its, and its affiliates’, extensive global real estate experience in a value-oriented approach to maximizing risk-adjusted returns.The Adviser believes that property markets are inefficient relative to other markets, and will seek to take advantage of pricing anomalies that are discovered through the Adviser’s fundamental approach to valuing companies.Unlike industrial sectors, the property sector cannot easily adjust to changes in market conditions.Properties take time to develop and either sell or lease, and once a project has begun, it is difficult to stop.Rents and property values also take time to adjust, and this economic friction can lead to market pricing inefficiencies, which, in the opinion of the Adviser, should provide the Funds with investment opportunities. The investment process results from the Adviser’s experience in the real estate markets globally and international financial markets and involves a highly disciplined, value-oriented approach.The Adviser will focus principally on those countries that have established property markets and that have the appropriate level of country risk and growth prospects.Prior to investing in any company, the portfolio managers will have met with company executives to assess firsthand the investment opportunity.This is most critical for companies operating in emerging market countries, as the economic data used by the Adviser for screening opportunities in these countries generally are not as accurate or timely as the data available for developed countries. Once a country has been identified as worthy of further consideration, the Adviser reviews local economic factors to determine the stage of the property cycle and which companies are well positioned to benefit from future trends.The economic factors that directly affect supply and demand of various property types include: job growth, building permit trends, financial market liquidity and interest rates, absorption, and pending additions to supply.The primary sources for this economic data include broker research, databases compiled by Bloomberg and other Internet-based econometric services, the real estate brokerage community and market contacts. Companies are placed through a series of preliminary liquidity screens in order to determine which of them are likely to provide the most attractive investment opportunities.The Adviser will use company models to further refine the analysis.The key components of the Adviser’s models are both quantitative and subjective.The Adviser focuses on each company’s ability to generate cash flow to cover recurring capital expenditures and fixed charges to support ongoing business.Foremost among the Adviser’s primary quantitative screens is access to capital, which is critical to these asset-intensive companies.Net asset values of companies will be evaluated in the context of a break-up or liquidation scenario, but they will not be used exclusively in the determination of overall company value.As many companies depend on growth to enhance shareholder value, the Adviser also will look for companies whose growth opportunities are not fully valued by the market.Non-quantitative measures will focus on the quality of management and ownership, management’s financial commitment, and market niche/business focus.This is where the Adviser’s real estate contacts and market experience become most critical. 13 The resulting list of potential investments is then re-analyzed in the context of market conditions. Once the valuations are confirmed, the investment is reviewed by the portfolio managers of the Adviser for final approval.As part of the approval process, both buy and sell target prices are set for each investment.The valuations are reviewed quarterly or more frequently if new developments require, and target prices may be reset with the approval of senior management of the Adviser.Once the sell target price has been reached, the position must be sold or a new target price set. The Global Fund will invest primarily in companies located in the United States, Germany, France, Switzerland, Belgium, Italy, Spain, Portugal, Finland, Sweden, Denmark, Norway, Ireland and the United Kingdom.It may also invest in the emerging markets of Europe, Asia, Latin and South America.The Fund will also invest in Asia, primarily Japan, Hong Kong, Singapore and Australia.The Fund will not participate in currency hedging or private placements.The Fund has no current intention to borrow for the purpose of leveraging the portfolio. The Global Fund will invest no more than 10% of its total assets in the securities of any one issuer or in companies operating in emerging market countries.For the purposes of this Prospectus, “emerging market countries” are defined as countries with gross domestic product per capita of less than $10,000 and such other criteria as the Adviser may deem relevant. The Global Fund seeks to exceed the performance of its benchmark, the FTSE EPRA/NAREIT Global Index.The Fund generally will hold a minimum of 30 stocks within the portfolio, but will typically average between 50 to 60 stocks. The Global Fund will invest 100% of its holdings in debt or equity securities of publicly listed companies. No single country will exceed 30% of the Global Fund’s portfolio (with the exception of the United States and United Kingdom, either of which can represent over 50% of the Fund’s total assets). International Fund The Adviser will employ its, and its affiliates’, extensive international real estate experience in a value-oriented approach to maximizing risk-adjusted returns.The Adviser believes that property markets are inefficient relative to other markets, and will seek to take advantage of pricing anomalies that are discovered through the Adviser’s fundamental approach to valuing companies.Unlike industrial sectors, the property sector cannot easily adjust to changes in market conditions.Properties take time to develop and either sell or lease, and once a project has begun, it is difficult to stop.Rents and property values also take time to adjust, and this economic friction can lead to market pricing inefficiencies, which, in the opinion of the Adviser, should provide the Fund with investment opportunities. The investment process results from the Adviser’s experience in the real estate and international financial markets and involves a highly disciplined, value-oriented approach.The Adviser will focus principally on those countries that have established property markets and that have the appropriate level of country risk and growth prospects.Prior to investing in any market, the International Fund’s portfolio managers will have met with key government and company executives to assess firsthand the investment opportunity.This is most critical for companies operating in emerging market countries, as the economic data used by the Adviser for screening opportunities in these countries generally are not as accurate or timely as the data available for developed countries. Once a country has been identified as worthy of further consideration, the Adviser reviews local economic factors to determine the stage of the property cycle and which companies are well positioned to benefit from future trends.The economic factors that directly affect supply and demand of various property types include: job growth, building permit trends, financial market liquidity and interest rates, absorption, and pending additions to supply.The primary sources for this economic data include broker research, databases compiled by Bloomberg and other Internet-based econometric services, the real estate brokerage community and market contacts. After isolating those companies that are most likely to provide investment opportunities, the Adviser will use company models to further refine the analysis.The key components of the Adviser’s models are both quantitative and subjective.The Adviser focuses on each company’s ability to generate cash flow to cover recurring capital expenditures and fixed charges to support ongoing business.Foremost among the Adviser’s primary quantitative screens is access to capital, which is critical to such asset-intensive companies.Net asset values of companies will be evaluated in the context of a break-up or liquidation scenario, but they will not be used exclusively in the determination of overall company value.As many of these companies depend on growth to enhance shareholder value, the Adviser also will look for companies whose growth opportunities are not fully valued by the market.Non-quantitative measures will focus on the quality of management and ownership, management’s financial commitment, and market niche/business focus.This is where the Adviser’s real estate contacts and market experience become most critical. 14 The resulting list of potential investments is then re-analyzed in the context of market conditions.Once the valuations are confirmed, the investment is reviewed by the senior management of the Adviser for final approval.As part of the approval process, both buy and sell target prices are set for each investment.The valuations are reviewed quarterly or more frequently if new developments require, and target prices may be reset with the approval of senior management of the Adviser.Once the sell target price has been reached, the position must be sold or a new target price set. The International Fund will invest primarily in companies located in Germany, France, Switzerland, Belgium, Italy, Spain, Portugal, Finland, Sweden, Denmark, Norway, Ireland and the United Kingdom and may also invest in the emerging markets of Europe.The Fund will also invest in Asia, primarily Japan, Hong Kong, Singapore and Australia.The Fund will not participate in currency hedging or private placements.The Fund has no current intention to borrow for the purpose of leveraging the portfolio. The International Fund will invest no more than 10% of its total assets in the securities of any one issuer or in companies operating in emerging market countries.For the purposes of this Prospectus, “emerging market countries” are defined as countries with gross domestic product per capita of no more than $10,000 and such other criteria as the Adviser may deem relevant. The International Fund seeks to exceed the performance of its benchmark, the European Public Real Estate Association (EPRA) Europe Index 60% and Asia Index 40%.The benchmark is customized by regional allocation to more closely reflect our philosophy regarding the country allocation within the portfolio. The International Fund generally will hold on average 30 to 35 stocks, but at times may go as high as 50 stocks, as market conditions warrant. The International Fund will invest 100% of its holdings in debt or equity securities of publicly listed companies. The International Fund will be limited to investing no more than three times a country’s weight in the Index, although the Adviser may, in its discretion, exceed this limitation in order to maintain a meaningful position in a particular security.No single country will exceed 30% of the Fund’s portfolio (with the exception of the United Kingdom, which can represent over 50% of the Index). Domestic Fund The Domestic Fund seeks to achieve its objectives by investing in companies that own, operate, develop and manage real estate.Typically, an investment in commercial real estate provides a significant current return, customarily in the form of dividends, and additional appreciation potential, which means that the price of the investment increases over time.As such, a critical objective of the Fund is to achieve total returns, which include a significant component of current income, or dividends, which may serve to provide portfolio stability during periods of overall market fluctuations.To pursue capital appreciation, the Fund will target companies with the highest risk-adjusted total return potential.The Fund intends to invest at least 80% of its total assets in the equity or convertible securities of U.S. companies (with a primary emphasis on REITs) that are principally engaged in the ownership, construction, management, financing, or sale of residential, commercial, or industrial real estate.“Principally engaged” means that at least 50% of a company’s revenues are derived from such real estate activities or at least 50% of the fair market value of a company’s assets is invested in real estate. Under normal market conditions, the Domestic Fund will invest substantially all of its assets in: · Income producing real estate securities (including equity, mortgage, and hybrid REITs) · Real Estate Operating Companies (“REOCs”) · Securities convertible into common stocks (including convertible preferred stocks, rights and warrants) of real estate companies · Real estate related fixed-income securities (such as convertible debentures, unsecured debentures and mortgage backed securities) 15 The Domestic Fund also may invest: · Up to 20% of its total assets in securities of foreign real estate companies, many of which have substantial holdings of U.S. real estate securities The Domestic Fund may achieve its investment objective by investing all of its assets in another investment company having substantially the same investment objective and policies as the Fund instead of investing directlyin the underlying securities. General E.I.I.’s Investment Teams are composed of portfolio managers as well as analysts and strategists. Global Investment Team Decision Process: E.I.I.’s Investment Team analyzes global and regional economic trends and the market for different types of real estate including residential, retail, hotel, industrial and office properties.In addition, the Investment team makes assessments of the economic environment and securitization trends, and then derives an investment strategy formulated to take advantage of perceived opportunities. Global Analyst Team Decision Process: E.I.I.’s analyst team tracks a universe of more than 325 individual companies globally that is considered for potential investment.Companies are evaluated on both a quantitative and a qualitative basis in order to determine which companies may provide attractive risk-adjusted returns.E.I.I.’s global analyst team evaluates and analyzes companies based upon the following criteria: Qualitative Analysis: · Management strength; · Business strategy; · Financial strength; and · Competitive advantages within the marketplace. Quantitative Analysis: · Cash flow and dividend growth prospects; · Risk-adjusted total return expectations using numerous methodologies; · Real estate analysis using criteria such as capitalization rates and values on a square footage basis; and · Balance sheet strength and relative cost of capital. Integral parts of E.I.I.’s investment process include: · Performing individual property and market evaluations which are important to understanding the company’s portfolio; · Verifying that the company’s assets are consistent with management’s stated strategy; · Finding and reviewing any problems relating to the company’s properties; · Evaluating the company’s properties and their position in the markets; and · Assessing the quality of property management. Diversification Requirements The Securities and Exchange Commission (the “SEC”) and the Internal Revenue Service (the “IRS”) impose certain requirements with which all mutual funds must comply.Each Fund monitors these limitations on an ongoing basis.These diversification provisions and requirements are discussed further in the Fund’s Statement of Additional Information (“SAI”). 16 · SEC Requirement: None of the Funds is “diversified” according to certain federal securities provisions regarding diversification of its assets.As a non-diversified investment company, each Fund may devote a larger portion of its assets to the securities of a single issuer than if it were diversified. · IRS Requirement: Each Fund intends to comply with certain federal tax requirements regarding the diversification of its assets.Generally, under those requirements, each Fund must invest at least 50% of its total assets so that no more than 5% of its total assets are invested in the securities of any one issuer (excluding U.S. Government securities). Risk Factors Each Fund is designed for long-term investors who can weather changes in the value of their investment.By itself, no Fund constitutes a complete investment plan. The principal risks that you may assume as an investor in a Fund are described below.Except where noted, these risks apply to all of the Funds. The following risks are common to all mutual funds: Market risk is the risk that the market value of a security will fluctuate depending on the supply and demand for that type of security.As a result of this fluctuation, a security may be worth less than the price a Fund originally paid for it, or less than the security was worth at an earlier time.Market risk may affect a single security, an industry, a sector of the economy, or the entire market, and is common to all investments. Manager risk is the risk that the Adviser may use a strategy that does not produce the intended result.Manager risk also refers to the possibility that the Adviser may fail to execute an investment strategy effectively and thus fail to achieve its objective. The following risk is common to mutual funds that invest in equity securities: Equity risk is the risk that the value of a security will fluctuate in response to changes in earnings or other conditions affecting the issuer’s profitability.Unlike debt securities, which have preference to a company’s earnings and cash flow, equity securities are entitled to the residual value after the company meets its other obligations.For example, holders of debt securities have priority over holders of equity securities to a company’s assets in the event of bankruptcy. The following risks are common to mutual funds that invest in real estate securities: Real estate risk is the risk that the value of a security will fluctuate because of changes in property values, vacancies of rental properties, overbuilding, changes in local laws, increased property taxes and operating expenses, and other factors associated with real estate.While no Fund will invest directly in real estate, it may be subject to the risks associated with direct ownership.Equity REITs may be affected by changes in property value, while mortgage REITs may be affected by credit quality. Regulatory risk is the risk that certain REITs may fail to qualify for pass-through of income under federal tax law or to maintain their exemption from the registration requirements under federal securities laws. The following risks are common to mutual funds that invest in foreign securities: Foreign issuer risk is the risk that foreign issuers may not be subject to uniform accounting, auditing and financial reporting standards and practices used by domestic issuers.In addition, foreign securities markets may be less liquid, more volatile, and less subject to governmental supervision than in the U.S.Investments in foreign countries could be affected by factors not present in the U.S., including expropriation, confiscation of property, and difficulties in enforcing contracts. Currency risk is the risk that fluctuations in the exchange rates between the U.S. dollar and foreign currencies may negatively affect an investment.Adverse changes in rates may erode or reverse gains produced by investments denominated in foreign currencies. 17 The following risks are common to mutual funds that invest in the securities of issuers located in emerging market countries (International and Global Funds): Currency depreciation.The assets of each of the International and Global Funds may be invested in securities that are denominated in currencies other than the U.S. dollar, and any income or capital gains received by these Funds from those investments or their sale will be received in those currencies.Historically, most emerging market country currencies have experienced significant depreciation against the U.S. dollar.Some emerging market country currencies may continue to fall in value against the U.S. dollar. Country risk.The value of the International and Global Funds’ assets may be affected by uncertainties within each individual emerging market country in which it invests, such as changes in government policies, industry nationalization, taxation, currency repatriation restrictions and other developments in the law or regulations of these countries and, in particular, by changes in legislation relating to the level of foreign ownership in companies. Stock market practices.Many stock markets in emerging market countries are undergoing a period of rapid growth and are less regulated than many of the developed country stock markets.In addition, market practices relating to settlement of securities transactions and custody of assets in emerging market countries can pose increased risk to the International and Global Funds and may involve delays in obtaining accurate information on the value of securities (which may, as a result affect the calculation of the Fund’s NAV).Emerging market country stock markets, in general, are less liquid than those of developed countries.Purchases and sales of investments may take longer than would otherwise be expected on developed stock markets and transactions may need to be conducted at unfavorable prices. Information quality.Accounting, auditing and financing reporting standards, practices and disclosure requirements applicable to some companies in emerging market countries may differ from those applicable in developed countries in that less information is available to investors and such information may be out of date or carry a lower level of assurance. The following risks are common to mutual funds that invest in fixed income securities: Interest rate risk.The value of a fixed income security typically changes in the opposite direction from a change in interest rates.When interest rates go up, the value of a fixed-rate security typically goes down.When interest rates go down, the value of these securities typically goes up.Generally, the market values of securities with longer maturities are more sensitive to changes in interest rates. Inflation risk is the risk that inflation will erode the purchasing power of the cash flows generated by fixed income securities held by a Fund.Fixed-rate debt securities are more susceptible to this risk than floating-rate debt securities. Reinvestment risk is the risk that when interest income is reinvested, interest rates will have declined so that income must be reinvested at a lower interest rate.Generally, interest rate risk and reinvestment risk have offsetting effects. Credit (or default) risk is the risk that the issuer of a fixed income security will be unable to make timely payments of interest or principal. The following risk is common to mutual funds that invest in CMOs: Prepayment risk is the risk that a mortgage-related security’s maturity will be shortened by unscheduled prepayments on the underlying mortgages.Prepayments may result in a gain or loss to a Fund and may reduce the return on the Fund’s investments. Portfolio Holdings A description of each Fund’s policies and procedures with respect to the disclosure of its portfolio securities is available in the SAI. 18 Portfolio Management and Fund Operations Advisory Services The Trust, on behalf of each Fund, has entered into an investment advisory agreement with E.I.I. Realty Securities, Inc., 717 Fifth Avenue, New York, New York 10022.E.I.I. provides each Fund with investment management and financial advisory services, including purchasing and selling the securities in the Fund’s portfolio, at all times subject to the policies set forth by the Trust’s Board of Trustees (the “Board”).E.I.I. identifies and analyzes possible investments for each Fund, determines the amount and timing of such investments, and determines the forms of investments.E.I.I. also monitors and reviews each Fund’s portfolio. Under the Global Fund’s investment advisory agreement with E.I.I., the Fund will incur a monthly advisory fee payable to the Adviser calculated at an annual rate of 0.75% of the Fund’s average daily net assets, before waivers, if any.A discussion regarding the basis for the Board’s approval of the investment advisory agreement with E.I.I. with respect to the Fund will be available in the Fund’s shareholder report for the six months ended December 30, 2007. During the fiscal year ended June 30, 2007, the International Fund and the Domestic Fund paid monthly advisory fees to the Adviser, after waivers, calculated at an annual rate of 0.64% and 0.49%, respectively, of the relevant Fund’s average daily net assets.From its inception on February 1, 2007, until June 30, 2007, the investment advisory fee paid by the Global Fund as a percentage of average net assets was 0.18%.A discussion regarding the basis for the Board’s most recent approval of the investment advisory agreements with E.I.I. for these Funds is available in the Funds’ shareholder report for the fiscal year ended June 30, 2007. E.I.I. was formed in 1993 and is registered with the SEC as an investment adviser.It provides real estate securities portfolio management services to U.S. tax-exempt institutions and other investors.E.I.I. is a wholly-owned subsidiary of European Investors Incorporated, which is a registered investment adviser providing both general securities and real estate securities portfolio management services.E.I.I. and European Investors Incorporated are owned by management. European Investors Incorporated was founded in 1983 to provide investment services primarily to foreign investors (with a focus in Europe) in the United States by managing securities portfolios as well as providing direct real estate advisory services and corporate advisory services. Administrative Services E.I.I. also serves as each Fund’s administrator.E.I.I. supervises the administration of all aspects of each Fund’s operations, including the Fund’s receipt of services for which the Fund is obligated to pay, provides the Fund with general office facilities, and provides, at the Fund’s expense, the services of persons necessary to perform such supervisory, administrative, and clerical functions as are needed to operate the Fund effectively.For these services and facilities, for Institutional Shares, E.I.I. receives with respect to each Fund a fee calculated daily and paid monthly at an annual rate of 0.15% of the average daily net assets of those shares of the Fund. Portfolio Managers Global Fund — James E. Rehlaender and Alfred C. Otero have been primarily responsible for the day-to-day management of the Global Fund’s portfolio since its inception in February 2007, and Peter Nieuwland has served as Assistant Portfolio Manager of the Fund since the Fund’s inception. International Fund — James E. Rehlaender has primarily responsible for the day-to-day management of the International Fund’s portfolio since the Fund’s inception in July 2004.Peter Nieuwland has served as the Senior Analyst and Assistant Portfolio Manager of the Fund since the Fund’s inception. Domestic Fund — Alfred C. Otero has been primarily responsible for the day-to-day management of the Domestic Fund’s portfolio since July 2004.James E. Rehlaender has served as the Fund’s Assistant Portfolio Manager since February 2007. ALFRED C. OTERO has been aManaging Director of E.I.I. since 2002.Mr. Otero has been a member of the firm’s global real estate investment team and is primarily responsible for the firms U.S. real estate investment activities, as well as co manager of E.I.I.’s global real estate activities.He has been with E.I.I. for more than 10 years and has lead the firm’s U.S. REIT efforts since July 2004.Prior to joining the firm, Mr. Otero managed real estate investments and initiatives for Mutual of America Capital Management Corp.Mr. Otero earned a BBA in Finance in 1989 and an MBA in 1992 from the University of Notre Dame. 19 JAMES E. REHLAENDER has been a Managing Director of E.I.I. since 2000.He is a member of the firm’s global real estate investment team and he is responsible for the firm’s international real estate investment activities, as well as co manager of E.I.I.’s global real estate activities, and Assistant Portfolio Manager of the E.I.I. Realty Securities Fund.Prior to joining E.I.I., Mr. Rehlaender, in association with one of the largest German insurance companies, developed and founded Global Property Advisors in 1996.In 2000, Global Property Advisors merged with E.I.I.From 1983 to 1996, Mr. Rehlaender developed and marketed REIT investments for La Salle Partners and was intimately involved in many complex real estate project financings, workouts and investment advisory assignments.He has a BA from the College of William and Mary and an MBA from Northwestern University. PETER NIEUWLAND, CFA,has been a Vice President of E.I.I. since 2001.He serves as the Senior Analyst and Assistant Portfolio Manager for the firm’s global real estate securities strategy.From 1996 to 2001, Mr. Nieuwland was an analyst and portfolio manager for ABP Investments in Amsterdam.Mr. Nieuwland’s responsibilities included analyzing public and private U.S. and European real estate companies, disposing of direct real estate holdings, and analyzing private placements in public real estate companies.He earned an MBA equivalent from the University of Maastricht and is a CFA Charterholder. The SAI provides additional information about the portfolio managers’ method of compensation, other accounts managed by the portfolio managers and the portfolio managers’ ownership of each Fund’s shares. Global Fund — Performance of a Comparably-Managed Offshore Account The following chart shows the historical performance of an offshore separate account that has substantially the same investment objective as the Global Fund.E.I.I. manages domestic accounts and European Investors Incorporated manages offshore accounts using the same personnel and philosophy.The data, calculated on an average annual total return basis, are provided to illustrate E.I.I.’s past performance in managing accounts in accordance with the same investment objective, policies, and strategies as those of the Fund. This account is a separate and distinct portfolio and its performance is not indicative of past or future performance of the Global Fund. For the periods ended December 31, 2006 Annualized Summary 1 Year 3 Years Since Inception** E.I.I. Global Property Offshore Separate Account* - Before taxes 60.88% 37.72% 39.16% FTSE EPRA/NAREIT Global Index 42.33% 31.34% 34.52% * The method used to calculate the separate account’s performance differs from the method prescribed by the SEC for calculating the Global Fund’s performance.This account was not subject to the restrictions and diversification requirements of the Investment Company Act of 1940, as amended, or the restrictions and diversification requirements of Subchapter M of the Internal Revenue Code of 1986, as amended.However, this account historically has been run in a manner that would have been in compliance with these restrictions and requirements but for the fact that income was predominantly reinvested rather than distributed as required by Subchapter M.If the account had been subject to these restrictions and requirements, the returns might have been adversely affected.Performance is shown net of a 1.00% management fee, as well as all brokerage and trading expenses. ** The inception date of the Global Property Offshore Separate Account is June 1, 2003. Securities in Which the Funds Invest Real Estate Investment Trusts REITs are companies that own interests in real estate or in real estate-related loans and other interests, with revenues primarily consisting of rent derived from owned, income-producing real estate properties, and the potential capital gains from the sale of such properties.A REIT in the U.S. is generally not taxed on income distributed to its shareholders as long as it meets certain tax related requirements, such as a requirement that it distributes all of its taxable income to its shareholdersREITs can be characterized as equity REITs, mortgage REITs, and hybrid REITs. Each Fund will invest predominantly in equity REITs.Each Fund may also invest in mortgage and hybrid REITs.Equity REITs, which may include operating or finance companies, own real estate directly and the value of, and income earned by, these REITs depends upon the income of the underlying properties and the rental income they earn.Equity REITs also can realize capital gains (or losses) by selling properties that have appreciated (or depreciated) in value.Mortgage REITs can make construction, development, or long-term mortgage loans and are sensitive to the credit quality of the borrower.Mortgage REITs derive their income from interest payments on such loans.Hybrid REITs combine the characteristics of both equity and mortgage REITs, generally by holding both ownership interests and mortgage interests in real estate. 20 Foreign (Non-U.S.) Real Estate Securities Each Fund invests in non-U.S. real estate companies, including REITs and REIT-like entities.Some countries may have a REIT structure very similar to that which existing in the United States today, while other countries have REIT-like structures that differ from the U.S. in terms of tax requirements or benefits, or scope of qualifying business activities.In addition, there are some countries that have yet to adopt a REIT structure in any form.The Fund may invest in any REIT or REIT-like entities that it deems acceptable under the terms and descriptions set forth in this prospectus. Investing In The Funds Share Price Shares are purchased and redeemed at a Fund’s daily share price, called its “net asset value” or “NAV.”The NAV is useful to you as a shareholder because the NAV, multiplied by the number of Fund shares you own, gives you the dollar amount and value of your investment.Each Fund’s NAV is calculated each business day as of the close of the New York Stock Exchange (the “NYSE”) (normally at 4:00 p.m. Eastern time).Shares are purchased at the next share price calculated after your investment instructions are received and accepted.A business day is a day on which the NYSE is open for trading or any day in which enough trading has occurred in the securities held by a Fund to affect the NAV materially. Portfolio securities that are listed primarily on foreign exchanges may trade on weekends or on other days on which a Fund does not price its shares.In this case, the Fund’s NAV may change on days when you are not able to buy or sell Fund shares. Valuation of Portfolio Securities Each Fund’s NAV is calculated by adding up the total value of the Fund’s investments and other assets, subtracting its liabilities, and then dividing that figure by the number of outstanding shares of the Fund.Each Fund’s assets are valued primarily on the basis of readily available market quotations.When these quotations are not readily available, however, a Fund may price its investments at fair value according to procedures approved by the Board.A security’s market quotation may not be considered “readily available” in situations in which: (i)the security’s trading has been halted or suspended; (ii)the security has been de-listed from a national exchange; (iii)the security’s primary trading market is temporarily closed at a time when, under normal conditions, it would be open; (iv)the security has not been traded for an extended period of time; (v)the security’s primary pricing source is not able or willing to provide a price; (vi)trading of the security is subject to government-imposed restrictions; (vii)the security has reached a pre-determined range of trading set by a foreign exchange (“limit up” or “limit down” price), and no trading or limited trading has taken place at the limit up price or limit down price; (ix)the security’s sales have been infrequent or a “thin” market in the security exists; or (x)with regard to over-the-counter securities, the validity of quotations from broker-dealers appears questionable or the number of quotations indicates that there is a “thin” market in the security. A portfolio security may be fair valued if significant events have occurred that may affect the value of the security, including, but not limited to, natural disasters, armed conflicts, and significant government actions.In this regard, consideration must be given to significant events (especially with respect to foreign securities) that have occurred after the exchange or market has closed but before the time as of which a Fund’s NAV is calculated.Significant events may relate to a single issuer or to an entire market sector.In addition, significant fluctuations in domestic or foreign markets may constitute a significant event. The Board has delegated the fair valuation of each Fund’s portfolio securities to a Pricing Committee, comprised of the Adviser’s personnel. Fair value represents a good faith approximation of the value of a security.A security’s valuation may differ depending on the method used for determining value.Valuing securities at fair value involves greater reliance on judgment than valuation of securities based on readily available market quotations.The fair valuation of one or more securities may not, in retrospect, reflect the prices at which those assets could have been sold during the period in which the particular fair values were used in determining the Fund’s NAV.As a result, a Fund’s sale or redemption of its shares at NAV, at a time when a holding or holdings are valued at fair value, may have the effect of diluting or increasing the economic interest of existing shareholders. 21 Investing With E.I.I. The following sections describe how to open an account, how to access information on your account, and how to purchase and redeem shares of a Fund. The minimum initial investment for Institutional Shares is $1 million.This minimum may be reduced at E.I.I.’s sole discretion.Employees and officers of E.I.I. and its affiliates and immediate family members may purchase Institutional Shares without being subject to the minimum investment.There is no minimum for additional investments. How To Open Your Account To open an account, complete the appropriate sections of the Purchase Application, carefully following the instructions.Please be sure to include your name, date of birth, street address, and either your Social Security or Taxpayer Identification number on the Purchase Application.Additional documentation may be required.If you have any questions, please contact the Funds directly at (212) 644-0794 or the Transfer Agent at (888) 323-8912.You may elect to have telephone redemption privileges bycompleting section #6 of the account application. Orders through Brokers The Funds have authorized one or more brokers to receive on their behalf purchase and redemption orders. Such brokers are authorized to designate other intermediaries to receive purchase and redemption orders on the Funds’ behalf.Customer orders placed through an authorized broker will be priced at a Fund’s NAV next computed after such orders are received by the broker or the broker’s authorized designee and accepted by the Fund.A Fund will be deemed to have received a purchase or redemption order when an authorized broker or, if applicable, a broker’s authorized designee, receives the order. If an investor effects a transaction through a broker or agent, the broker or agent may charge transaction fees on the purchase and/or sale of Fund shares. Customer Identification Each Fund seeks to obtain identification information for new accounts so that the identity of Fund investors can be verified consistent with regulatory requirements.A Fund may limit account activity until investor identification information can be verified.If a Fund is unable to obtain sufficient investor identification information to form a reasonable belief as to the true identity of an investor, the Fund may take further action including closing the account. How To Purchase Shares Shares can be purchased by sending in your investment by wire transfer (see instructions below) or by check payable to “E.I.I. Fund.”[Indicate name of Fund.] All purchases must be made in U.S. dollars and drawn on U.S. banks.Each Fund reserves the right, in its sole discretion, to (i)suspend or modify the offering of its shares; (ii)reject purchase orders; or (iii)modify or eliminate the minimum initial investment in the Fund.If your check is returned for any reason, you may be charged for any resulting fees and/or losses.You may only invest in the Fund shares legally available in your state.If your account falls below the minimum initial investment as a result of redemptions by you, you may be asked to re-establish the minimum investment.If you do not do so within 60 days, a Fund may close your account and send you the value of your account.No Fund accepts third party checks, credit card checks, money orders or travelers checks. If you would like to make additional investments by wire transfer after your account is already established, you must call the above number prior to 4:00 p.m. Eastern time to advise the relevant Fund of the incoming wire transfer. 22 The wiring instructions are: PNC Bank, N.A. Philadelphia, PA ABA # 0310-0005-3 Credit DDA #86-0195-6004 For credit to E.I.I. Fund [Indicate name of Fund] Shareholder Name Account No. (required) Please be advised that the Transfer Agent does not charge a wire fee, but your originating bank may charge you a fee.Always call your E.I.I. representative at 800-667-0794 BEFORE wiring funds. You may also send a check to the address listed on the following page. Retirement Plans You can use a Fund as part of your retirement portfolio.Please contact the Funds for details regarding an IRA or other retirement plan that works best for your financial situation. How To Redeem Shares If a Fund receives your request by 4:00 p.m. Eastern time, your redemption will be processed the same day at the NAV determined as of the close of the NYSE on that day.Shares can be redeemed in one of the following ways: · By Telephone.Theeasiest way to redeem shares is by calling 888-323-8912.When you are ready to redeem, call the Funds and specify which of the following options you would like to use to send you your proceeds: · Mail a check to the address of record; · Wire funds to a domestic financial institution.If you want your proceeds by wire, you must establish a Fund account that will accommodate wire transactions.If you call by 4:00 p.m. Eastern time, your funds will be wired on the next business day.No Fund will accept any bank instruction changes via telephone. · Mail to a previously designated alternate address. If you do not wish to have telephone authorization on your account, be sure to check the box in #6 on the account application. All telephone calls are recorded for your protection and measures are taken to verify the identity of the caller.If a Fund properly acts on telephone instructions and follow reasonable procedures to ensure against unauthorized transactions, neither E.I.I., nor its servicing agents nor the Transfer Agent will be responsible for any losses. · By Mail. Use the Regular U.S. Mail or Overnight Mail Address to redeem shares.Send the relevant Fund a letter of instruction indicating the Fund name, your Fund account number, amount of redemption, and where to send the proceeds.All account owners must sign.You can use the same mailing addresses listed for purchases. A medallion signature guarantee is required for the following redemption requests: ·Your account registration has changed within the last 15 days; ·The check is not being mailed to the address on your account; ·The check is not being made payable to the owner of the account, or ·The redemption or cash distribution bank instructions have changed. A medallion signature guarantee can be obtained from a financial institution that participates in a medallion program recognized by the Securities Transfer Association.The three recognized medallion programs are the Securities Transfer Agents Medallion Program (STAMP), the Stock Exchanges Medallion Program (SEMP), and the NYSE Medallion Signature Program (MSP).You will earn dividends up to the date your redemption request is processed. Under certain emergency circumstances, the right of redemption may be suspended or payment of proceeds may be postponed for up to seven days.In addition, the EII Funds can suspend redemptions and/or postpone payments of redemption proceeds beyond seven days at times when the NYSE is closed or during emergency circumstances, as determined by the SEC. 23 Redemption proceeds from the sale of shares purchased by a check may be held until the purchase check has cleared.If you request a complete redemption, any dividends declared will be included with the redemption proceeds. Keep the following addresses handy for purchases, exchanges, or redemptions. · Regular U.S. Mail Address E.I.I. Fund [Indicate name of Fund] c/o PFPC P.O. Box 9822 Providence, RI 02940 · Overnight Mail Address Use the following address ONLY for overnight packages: E.I.I. Fund [Indicate name of Fund] c/o PFPC Inc. 101 Sabin Street Pawtucket, RI 02860-1427 If you sell shares of the International or Global Funds after holding them less than 90 days, a 1.5% short-term redemption fee will be deducted from the redemption amount.For this purpose, shares held longest will be treated as being redeemed first and shares held shortest as being redeemed last.The fees are paid to the relevant Fund, and are designed to help offset the brokerage commissions, market impact, and other costs associated with short-term shareholder trading. The redemption fee will not be imposed on shares of the International or Global Funds purchased through reinvested distributions (dividend and capital gains distributions).This fee will not be assessed to the participants in employer-sponsored retirement plans that are held at the relevant Fund in an omnibus account (such as 401 (k), 403 (b), 457, Keogh, Profit Sharing Plans, and Money Purchase Pension Plans) or to accounts held under trust agreements at a trust institution held at the Fund in an omnibus account.The redemption fee will not be assessed on rollovers, transfers, transfers-in-kind or changes of account registration.The redemption fee will also not be assessed due to the death or disability of a shareholder. While each of the International and Global Funds will make every effort to collect redemption fees, the Fund may not always be able to track short-term trading effected through financial intermediaries.Financial intermediaries include omnibus accounts or retirement plans. Exchanges You may exchange shares of one Fund for shares of the same class of any Fund.To exchange your shares, you must give exchange instructions to the Fund you own or the Transfer Agent either in writing or by telephone. When exchanging your shares, please keep in mind: · An exchange of shares may create a tax liability for you.You may have a gain or loss on the transaction, since the shares you are exchanging will be treated like a sale. · When the market is very active, telephone exchanges may be difficult to complete.You may have to submit exchange requests to the Fund you own or the Transfer Agent in writing, which will cause a delay. · If you are establishing a new account, you must exchange the minimum dollar amount needed to open that account. Frequent Purchases and Redemptions of Fund Shares (“Market Timing”) 24 Market timing can be defined as any attempt to use past prices and other market-generated data to forecast future prices of securities or indexes, whether long-term or intra-day.Market timers evaluate various economic or stock market indicators to determine when to buy or sell securities.Timing may include charting, momentum investing, and quantitative analysis using various algorithms, artificial intelligence or charting techniques.Investors engage in market timing in the belief that, by avoiding periods of market weakness and participating in periods of strength, they should be able to realize superior returns. The Trust neither encourages nor accommodates market timing of a Fund’s shares.To this end, the Board has adopted policies and procedures with respect to market timing. Prevention.The fair valuation of portfolio securities traded outside the U.S. may prove to be a deterrent to market timing by seeking to resolve any discrepancies between the valuation of these securities as of the close of the relevant foreign market and the perceived value of these securities at the time a Fund calculates its NAV, based on developments in the U.S. market occurring after the foreign market close.With respect to portfolio securities traded in the U.S., fair valuation is most frequently used to price portfolio securities for which a market quotation is not readily available, for example, in situations when a security is thinly traded or when trading in a security has been halted by the relevant exchange.Fair valuation in this context generally is not expected to be a significant deterrent to market timing.When fair valuing portfolio securities, the Trust follows its Fair Valuation Procedures. Detection and Remedies.Frequent trading by a shareholder is a characteristic that helps identify the activity suspected of being market timing.The Adviser monitors shareholder activity reports on a weekly and monthly basis for suspected market timing activity based on short-term purchase/sale activity indicative of market timing with another fund family or investment option.Short-term purchase/sale activity is defined as a purchase of a Fund, subsequent redemption and re-purchase of the Fund within 30 days of the initial purchase.Reports include direct and “disclosed” accounts and omnibus accounts of financial intermediaries.If the value of the activity and frequency indicates that a direct account may be engaging in short-term purchase/sale activity, the Adviser will instruct the Fund’s transfer agent to freeze the account to liquidation only. The Adviser will undertake to obtain the cooperation of financial intermediaries with respect to monitoring non-disclosed and omnibus accounts.This cooperation may be proactive or reactive, depending on the system capabilities and processes of a particular financial intermediary.If the value of the activity and frequency indicates that one or more underlying accounts may be engaging in short-term purchase/sale activity, the Adviser will instruct the financial intermediary to freeze the underlying account to liquidation only.Each financial intermediary may have unique capabilities and processes for handling these situations.The Adviser will work with the financial intermediary to implement the solution that is most consistent with this policy and the intermediary’s capabilities. As noted above, each Fund reserves the right in its sole discretion to reject purchase orders. Dividends, Distributions And Taxes Dividends and Distributions As a shareholder, you are entitled to your share of net income and capital gains on a Fund’s investments.Each Fund passes its earnings along to investors in the form of dividends.Dividend distributions are the net dividends or interest earned on investments after expenses.As with any investment, you should consider the tax consequences of an investment in a Fund. Ordinarily, the Domestic Fund declares and pays dividends from its net investment income quarterly and each of the International and Global Funds does so annually.Each Fund pays any net capital gains realized as capital gain distributions at least annually.Both dividend and capital gain distributions can be received in one of the following ways: Reinvestment Option: You can have distributions automatically reinvested in additional shares of a Fund.If you do not indicate another choice on your Purchase Application, this option will be assigned to you automatically. Cash Option: You can have distributions paid to you in cash.A check will be mailed to you no later than 7 days after the payment date. 25 Income Earned Option: Dividends can be reinvested automatically in the Fund and your capital gains can be paid in cash, or capital gains can be reinvested and dividends paid in cash. Directed Bank Account Option: In most cases, you can have distributions automatically transferred to your bank checking or savings account.Under normal circumstances, a distribution will be transferred within 7 days of the payment date.The bank account must have a registration identical to that of your Fund account. Your choice of distribution should be set up on the original Purchase Application.If you would like to change the option you selected, please call the Transfer Agent at 888-323-8912.Additional documentation may be required.No Fund will accept any changes in wire transfer instructions via telephone. You should check a Fund’s distribution schedule before you invest.If you buy shares of a Fund shortly before it makes a distribution, some of your investment may come back to you as a taxable distribution. Important Information About Taxes · Each Fund intends to qualify as a regulated investment company, in which case it will pay no federal income tax on the earnings or capital gains it distributes to its shareholders.In order to do so, the Fund must meet the Code’s diversification requirements.Under those requirements, the Fund must invest at least 50% of its total assets so that no more than 5% of its total assets are invested in the securities of any one issuer (excluding U.S. government securities). · Qualified dividends received from a Fund by noncorporate shareholders will be taxed at long-term capital gain rates to the extent attributable to qualified dividends received by the Fund.The current maximum long-term capital gain rate is 15%.Qualified dividends may include dividends distributed by certain foreign corporations (generally, corporations incorporated in a possession of the United States, certain corporations eligible for treaty benefits under a treaty with the United States and corporations whose stock with respect to which such dividend is paid is readily tradable on an established securities market in the U.S.). · Nonqualified dividends, dividends received by corporate shareholders and dividends from a Fund’s short-term capital gains are taxable as ordinary income.Dividends from a Fund’s long-term capital gains are taxable as long-term capital gains without regard to the length of time you hold the shares of the Fund. · Generally, dividends paid to a Fund by a REIT will be comprised of investment income, long-term capital gains and returns of capital, each of which may be passed on to shareholders of the Fund. · Dividends are treated in the same manner for federal income tax purposes whether you receive them in cash or in additional shares.It is likely that they will also be subject to state and local taxes. · Dividends from interest on certain U.S. government obligations held by a Fund may be exempt from some state and local taxes.You will receive a statement at the end of each year showing which dividends are exempt.Each Fund, however, expects dividends of this kind to be minimal. · Certain dividends paid to you in January will be taxable as if they had been paid to you the previous December. · Generally, any gain or loss from a sale (redemption) or exchange of shares of the Fund must be recognized for tax purposes.This gain or loss generally will be long-term capital gain or loss if you held your shares of the Fund for more than one year. · Tax statements will be mailed from the Funds every January showing the amounts and tax status of distributions made to you. · A Fund may be able to pass through to you a credit for foreign income taxes it pays. · Because your tax treatment depends on your purchase price and tax position, you should keep your regular account statements for use in determining your tax. · You should review the more detailed discussion of federal income tax considerations in the SAI. The tax information in this Prospectus is provided as general information.You should consult your own tax adviser about the tax consequences of an investment in a Fund. Statements and Reports You will receive a periodic statement reflecting any transactions that affect the balance or registration of your account.You will receive a confirmation after any purchase, exchange, or redemption.Share certificates are not issued.Twice a year, you will receive the financial reports of the Funds.By January 31 of each year, you will be mailed an IRS form reporting distributions for the previous year, which also will be filed with the IRS. 26 Additional Information The SAI dated February 1, 2007, which contains additional information about the Funds, has been filed with the SEC and is incorporated by reference in this Prospectus.If you would like to receive additional copies of any materials, please call the Funds at (888) 323- 8912. Shareholder Communications You will receive un-audited Semi-Annual Reports and audited Annual Reports on a regular basis from the Funds.In addition, you also will receive updated prospectuses or supplements to this Prospectus.The securities described in this Prospectus and the SAI are not offered in any state in which they may not be sold lawfully.No sales representative, dealer, or other person is authorized to give any information or make any representation other than those contained in this Prospectus and the SAI.Shareholders also receive quarterly performance updates and reviews. Privacy Policy In the course of your business dealings with E.I.I., you will be required to share certain personal information with E.I.I.E.I.I is committed to maintaining the privacy of this information and recognize the importance of preventing unauthorized access to it.You may provide personal information, such as your address or Social Security number, on our account application forms.You may also provide this information to E.I.I. through written, electronic or telephone inquiries.E.I.I. does not sell personal information about current and former customers to anyone and E.I.I. will not access your information unless it is necessary to process a transaction, service your account or as otherwise required or permitted by law.E.I.I. is are required to disclose this information to companies that perform an administrative function on behalf of the Funds, such as PFPC Inc, which acts as the Funds’ Sub-Administrator and Transfer Agent.These organizations will use this information only for the purpose of providing required services or as otherwise may be required by law.E.I.I maintains physical, electronic and procedural safeguards to protect its clients’ personal information.Information of this nature is restricted only to employees that require access to it for the purpose of servicing your account and relationship with E.I.I. Other Information About The Funds Series and Classes of the Trust Each Fund is a series of the Trust, a Delaware statutory trust that was formed on December 22, 1997.Each Fund’s business affairs are managed under the general supervision of the Board.The SAI contains the name and general business experience of each Trustee. While each Fund may offer three classes of shares, currently, only the Institutional Class is offered; the Adviser and Investor Classes of each Fund’s shares have not yet commenced operations. The Board may establish additional series or classes of the Trust without the approval of the current Funds’ shareholders. Code Of Ethics E.I.I. and the Trust have each adopted a Code of Ethics to which all investment personnel and all other access persons of the Fund must conform.Investment personnel must refrain from certain trading practices and are required to report certain personal investment activities.Violations of the Code of Ethics can result in penalties, suspension, or termination of employment. Portfolio Turnover The Domestic Fund anticipates that its portfolio turnover rate for any one year will not exceed 60%, and each of the International and Global Funds anticipates that its portfolio turnover rate for any one year will not exceed 75%, which (in each case) is lower than the turnover rate for many comparable real estate securities funds.A Fund, however, will not limit its portfolio turnover when market conditions dictate a more active trading policy and trading portfolio securities is appropriate.A lower portfolio turnover rate will result in a lower rate of net realized capital gains to a Fund and will decrease the portion of the Fund’s distributions constituting taxable capital gains. Investment Performance The performance of the Funds may be advertised by comparing it to other mutual funds with similar objectives and policies.Performance information also may appear in various publications.Performance information is contained in the Annual and Semi-Annual reports.You may obtain a copy of the Annual and Semi-Annual Reports free of charge by calling toll-free 800-667-0794. 27 Other Securities and Investment Practices The following are some of the types of securities the Funds may purchase under normal market conditions.The majority of each Fund’s portfolio is made up of equity securities. Temporary Defensive Investments — For cash-management or temporary defensive purposes in response to market conditions, each Fund may hold all of its assets in cash or short-term money market instruments.This may reduce the benefit from any upswing in the market and may cause the Fund to fail to meet its investment objective.For more information and a more complete description, see the SAI. Asset-Backed Securities— a form of complex security, similar to mortgage-related securities, but with a less effective security interest in the related collateral. Convertible Securities— including bonds, debentures, notes, preferred stocks, or other securities that may be converted into or exchanged for a prescribed amount of common stock of the same or a different issuer within a particular period of time at a specified price or formula. Corporate Debt Securities— including corporate bonds, debentures, notes, and other similar instruments and convertible securities, and some forms of preferred or preferenced stock. Money Market Instruments— Each Fund may invest in the following types of money market instruments: · U.S. Government Securities.Securities issued or guaranteed by the U.S. government or its agencies or instrumentalities. Some are direct obligations of the U.S. Treasury; others are obligations only of the U.S. agency.There is no guarantee that the U.S. government will provide support to agencies or instrumentalities if they are unable to meet their obligations. · Bank Obligations.Certificates of deposit, time deposits, bankers’ acceptances and other short-term obligations issued by domestic banks, foreign subsidiaries or foreign branches of domestic banks, domestic and foreign branches of foreign banks, domestic savings and loan associations, and other banking institutions. · Commercial Paper.Short-term, unsecured promissory notes issued to short- term credit needs. Mortgage-Related Securities — securities backed by a mortgage or a pool of mortgages.These securities are derivative instruments, because their value is linked to or derived from another security, instrument or index. · Commercial Mortgage-Related Securities.Generally multi-class debt or pass-through certificates secured by mortgage loans on commercial properties. · Residential Mortgage-Related Securities.Securities representing interests in pools of one- to four-family residential mortgage loans issued or guaranteed by governmental agencies or issued by private entities. · Collateral Mortgage Obligations and Multi-Class Pass-Through Securities.Multi-class bonds backed by pools of mortgage pass-through certificates or mortgage loans. Zero Coupon Securities— securities purchased at a discount from face value.The face value of the security is received at its maturity, with no periodic interest payments before maturity.These securities may be subject to greater risks of price fluctuation than securities that periodically pay interest. Illiquid Securities— securities that are not readily marketable.No Fund will invest more than 10% of its net assets in illiquid securities.Illiquid securities are securities that are not readily marketable or cannot be disposed of promptly within seven days, in the usual course of business, at approximately the price at which the Fund has valued them. 28 Restricted Securities— unregistered securities that are subject to restrictions on resale, sometimes referred to as private placements. Although securities that may be resold only to “qualified institutional buyers” in accordance with the provisions of Rule 144A under the Securities Act of 1933, as amended, are technically considered “restricted securities,” each Fund may purchase Rule 144A securities without regard to the limitation on investments in illiquid securities described above, provided that a determination is made that such securities have a readily available trading market. Investment Companies— securities issued by other investment companies.Under the 1940 Act, each Fund’s investment in such securities, subject to certain exceptions, currently is limited to (i)3% of the total voting stock of any one investment company; (ii)5% of the Fund’s total assets with respect to any one investment company; and (iii)10% of the Fund’s total assets in the aggregate.The Fund will invest in another investment company only if it has an investment objective that is similar to that of the Fund. These instruments and investment practices and certain related risks are described more specifically under “Portfolio Securities and Investment Practices” in the SAI. 29 Financial Highlights Global Fund As the Global Fund is new, it has no financial highlights. International Fund This financial highlights table is intended to help you understand the International Fund’s financial performance for the period July 1, 2004 (commencement of operations) to June 30, 2005, and the fiscal years ended June 30, 2006 and June 30, 2007. Certain information reflects financial results for a single Institutional share of the Fund.The total returns in the table represent the rate that an investor would have earned (or lost) on an investment in the Fund assuming reinvestment of all dividends and distributions.This financial information has been derived from financial statements that have been audited by the Fund’s independent registered public accounting firm, Ernst & Young LLP.A more extensive financial presentation is available in the Fund’s Annual Report, which is available upon request. For an Institutional Class share outstanding throughout each year: Year Ended June 30, 2007 Year Ended June 30, 2006 Period Ended June 30, 2005 1 Net Asset Value, Beginning of Year $ 17.65 $ 12.88 $ 10.00 INCOME (LOSS) FROM INVESTMENT OPERATIONS Net Investment Income 0.262 0.222 0.09 Net Gain on Securities (Realized and Unrealized) 7.21 4.78 2.88 Total from Investment Operations 7.47 5.00 2.97 LESS DISTRIBUTIONS Net Investment Income (0.39) (0.09) (0.04) Net Capital Gains (0.32) (0.14) (0.05) Total Distributions (0.71) (0.23) (0.09) Net Asset Value, End of Year $ 24.41 $ 17.65 $ 12.88 TOTAL RETURN 42.61% 39.14% 29.68% RATIOS/SUPPLEMENTAL DATA Net Assets, End of Year (thousands) $ 567,638 $ 156,032 $ 47,925 Ratio of Expenses to Average Net Assets 1.00% 1.00% 1.00% Ratio of Expenses to Average Net Assets (Excluding Waivers and Assumptions of Expenses) 1.12% 1.23% 1.65% Ratio of Net Investment Income to Average Net Assets 1.12% 1.39% 1.59% Ratio of Net Investment Income to Average Net Assets (Excluding Waivers and Assumptions of Expenses) 1.00% 1.16% 0.94% Portfolio Turnover Rate 20% 14% 27% 1The Fund commenced operations on July 1, 2004. 2Per share numbers have been calculated using the average share method. 30 E.I.I. Domestic Fund This financial highlight table is intended to help you understand the Domestic Fund’s financial performance for the last five fiscal years ended June 30.Certain information reflects financial results for a single Institutional share of the Fund.The total returns in the table represent the rate that an investor would have earned(or lost) on an investment in the Fund assuming reinvestment of all dividends and distributions.This financial information has been derived from financial statements that have been audited by the Fund’s independent registered public accounting firm, Ernst & Young LLP.A more extensive financial presentation is available in the Fund’s Annual Report, which is available upon request. For an Institutional Class share outstanding throughout each year: Year Ended June 30, 2007 Year Ended June 30, 2006 Year Ended June 30, 2005 Year Ended June 30, 2004 Year Ended June 30, 2003 Net Asset Value, Beginning of Year $ 10.85 $ 13.68 $ 12.59 $ 10.30 $ 11.81 INCOME (LOSS) FROM INVESTMENT OPERATIONS Net Investment Income 0.13 0.17 0.40 0.56 0.38 Net Gain (Loss) on Securities (Realized and Unrealized) 1.37 2.02 3.92 2.04 (0.64) Total from Investment Operations 1.50 2.19 4.32 2.60 (0.26) LESS DISTRIBUTIONS Net Investment Income (0.12) (0.24) (0.25) (0.26) (0.35) Net Capital Gains (5.99) (4.78) (2.98) (0.05) (0.90) Total Distributions (6.11) (5.02) (3.23) (0.31) (1.25) Net Asset Value, End of Year $ 6.24 $ 10.85 $ 13.68 $ 12.59 $ 10.30 TOTAL RETURN 9.58% 20.54% 36.15% 25.48% (1.19%) RATIOS/SUPPLEMENTAL DATA Net Assets, End of Year (thousands) $ 28,146 $ 38,878 $ 68,697 $ 96,305 $ 113,650 Ratio of Expenses to Average Net Assets 1.00% 1.00% 1.00% 1.00% 1.00% Ratio of Expenses to Average Net Assets (Excluding Waivers and Assumptions of Expenses) 1.26% 1.24% 1.20% 1.13% 1.12% Ratio of Net Investment Income to Average Net Assets 1.16% 1.37% 2.06% 3.76% 5.15% Ratio of Net Investment Income to Average Net Assets (Excluding Waivers and Assumptions of Expenses) 0.90% 1.13% 1.86% 3.63% 5.03% Portfolio Turnover Rate 76% 44% 43% 86% 57% 31 Officers and Trustees Transfer Agent Richard J. Adler, Chief Executive Officer and President PFPC Inc. 760 Moore Road Lynn P. Marinaccio, Secretary King of Prussia, Pennsylvania 19406 Michael J. Meagher, Treasurer and Chief Compliance Officer Warren K. Greene, Independent Chairman and Trustee Custodian Joseph Gyourko, Independent Trustee PFPC Trust Company Christian A. Lange, Trustee 8800 Tinicum Boulevard Juan M. Meyer, Independent Trustee Philadelphia, Pennsylvania 19153 Investment Adviser and Administrator E.I.I. Realty Securities, Inc. 717 Fifth Avenue, 10th Floor Independent Registered Public Accounting Firm Ernst & Young LLP New York, New York 10022 5 Times Square (212) 644-0794 New York, New York 10036 Sub-Administrator Legal Counsel PFPC Inc. Kramer Levin Naftalis & Frankel LLP 4400 Computer Drive 1177 Avenue of the Americas Westborough, Massachusetts 01581 New York, New York 10036 Distributor PFPC Distributors, Inc. 760 Moore Road King of Prussia, Pennsylvania 19406 Statement of Additional Information.The SAI provides a more complete discussion about the Funds and is incorporated by reference into this Prospectus, which means that it is considered a part of this Prospectus. Annual and Semi-Annual Reports.The Annual and Semi-Annual Reports to shareholders contain additional information about the Funds’ investments.The Annual Report includes a discussion of the market conditions and investment strategies that significantly affected the Funds’ performance during its last fiscal year. To Review or Obtain This Information.The SAI and Annual and Semi-Annual Reports are available without charge upon request by calling the Funds toll-free at (888) 323-8912 or by calling or writing a broker-dealer or other financial intermediary that sells the Funds.This information and other information about the Funds are available on the EDGAR database on SEC’s Internet site at http://www.sec.gov.In addition, this information may be reviewed and copied at the SEC’s Public Reference Room.Information on the operation of the Public Reference Room may be obtained by calling the SEC at (202) 551-8090.Copies of this information may be obtained, after paying a duplicating fee, by electronic request at the following e-mail address: publicinfo@sec.gov, or by writing the SEC’s Public Reference Section, Washington, D.C. 20549-0102. Logo E.I.I. REALTY SECURITIES TRUST 888-323-8912 Investment Company Act No. 811-08649 E.I.I. REALTY SECURITIES TRUST E.I.I. Realty Securities Fund E.I.I. International Property Fund E.I.I. Global Property Fund STATEMENT OF ADDITIONAL INFORMATION November1, 2007 This Statement of Additional Information (“SAI”) is not a prospectus.This SAI is incorporated by reference in its entirety in the prospectus dated November 1, 2007 for the E.I.I. Realty Securities Fund (the “Domestic Fund”), the E.I.I. International Property Fund (the “International Fund”), and the E.I.I. Global Property Fund (the “Global Fund”), as amended from time to time, and should be read in conjunction with that prospectus, copies of which may be obtained by writing E.I.I. Realty Securities Trust c/o PFPC Inc., P.O. Box 9822, Providence, Rhode Island 02940 or calling toll-free 800-667-0794.In this SAI, each of the Domestic, International and Global Funds is referred to as a “Fund.” The audited financial statements for the fiscal year ended June 30, 2007 for the Domestic, International and Global Funds are incorporated in this SAI by reference to these Funds’ 2007 annual report to shareholders (File No. 811-08649).You may obtain a copy of these Funds’ latest annual report at no charge by writing to the address or calling the phone number noted above. TABLE OF CONTENTS Page INVESTMENT POLICIES AND RISKS 2 INVESTMENT RESTRICTIONS 3 PORTFOLIO SECURITIES AND INVESTMENT PRACTICES 4 MANAGEMENT 10 ADVISER AND INVESTMENT ADVISORY AGREEMENT 14 ADMINISTRATIVE SERVICES AGREEMENT 18 PORTFOLIO TRANSACTIONS AND BROKERAGE 19 DISCLOSURE OF PORTFOLIO HOLDINGS 20 PORTFOLIO TURNOVER 21 ALLOCATION OF INVESTMENTS 21 COMPUTATION OF NET ASSET VALUE 22 ADDITIONAL PURCHASE AND REDEMPTION INFORMATION 22 TAX MATTERS 23 PERFORMANCE CALCULATION 29 GENERAL INFORMATION 31 REPORTS 32 FINANCIAL STATEMENTS 32 PROXY VOTING SUMMARY 32 APPENDIX 34 Each Fund is a non-diversified series of the E.I.I. Realty Securities Trust, a Delaware statutory trust (the “Trust”), which is an open-end managed investment company commonly known as a mutual fund.Each Fund seeks to achieve its investment objective by investing primarily in companies whose business is to own, operate, develop and manage real estate.Much of the information contained in this SAI expands on subjects discussed in the prospectus.Capitalized terms not defined herein are used as defined in the prospectus.No investment in shares of a Fund should be made without first reading the prospectus. INVESTMENT POLICIES AND RISKS The following descriptions supplement the investment policies of the Funds as set forth in the prospectus.The Funds’ investments in the following securities and other financial instruments are subject to the investment policies and limitations described in the prospectus and this SAI. Borrowing Each Fund may, from time to time, borrow money to the maximum extent permitted by the Investment Company Act of 1940, as amended (the “1940 Act”), from banks at prevailing interest rates for temporary or emergency purposes (for example in order to meet redemptions), and to invest in additional securities.Each Fund’s borrowings are limited so that immediately after such borrowings the value of assets (including borrowings) less liabilities (not including borrowings) is at least three times the amount of the borrowings.Should a Fund, for any reason, have borrowings that do not meet the above test, within three business days, the Fund must reduce such borrowings so as to meet the necessary test.Under such a circumstance, the Fund may have to liquidate portfolio securities at a time when it is disadvantageous to do so.Gains made with additional funds borrowed generally will cause a Fund’s net asset value per share (“NAV”) to rise faster than could be the case without borrowings.Conversely, if investment results fail to cover the cost of borrowings, a Fund’s NAV could decrease faster than if there had been no borrowings. Typically, each Fund borrows by entering into reverse repurchase agreements with banks, brokers, or dealers. Repurchase Agreements Each Fund may enter into repurchase agreements subject to resale to a bank or dealer at an agreed upon price which reflects a net interest gain for the Fund.A Fund will receive interest from the institution until the time the repurchase is to occur. A Fund will always receive as collateral U.S. government or short-term money market securities whose market value is equal to at least 100% of the amount invested by the Fund, and the Fund will make payment for such securities only upon the physical delivery or evidence by book entry transfer to the account of its custodian.If the seller institution defaults, the Fund might incur a loss or delay in the realization of proceeds if the value of the collateral securing the repurchase agreement declines and it might incur disposition costs in liquidating the collateral.Each Fund will attempt to minimize such risks by entering into such transactions only with well-capitalized financial institutions and specifying the required value of the underlying collateral. *** Unlike each Fund’s investment objective and the investment restrictions set forth below, which are fundamental and which may not be changed without shareholder approval, each Fund has the right to modify its investment policies without shareholder approval. The Funds’ principal investment strategies are discussed in the prospectus. 2 INVESTMENT RESTRICTIONS Fundamental Restrictions The following fundamental investment restrictions have been adopted by each Fund and, except as noted, cannot be changed with respect to a Fund without approval by the vote of a majority of the outstanding voting shares of the Fund which, as defined by the 1940 Act, means the affirmative vote of the lesser of: (a)67% or more of the shares of the Fund present at a meeting at which the holders of more than 50% of the outstanding shares of the Fund are represented in person or by proxy; or (b)more than 50% of the outstanding shares of the Fund. No Fund may: (1)issue senior securities, except that the Fund may borrow money from banks; (2)concentrate its investments in particular industries other than the real estate industry.No Fund will invest more than 25% of the value of its assets in any one industry other than the real estate industry.Each Fund will concentrate its investments in the real estate industry; (3)make loans of money or securities other than: (a)through the purchase of publicly distributed bonds, debentures, or other corporate or governmental obligations; (b)by investing in repurchase agreements; and (c)by lending its portfolio securities, provided the value of such loaned securities does not exceed 33-1/3% of its total assets; (4)borrow money in excess of 33-1/3% of the value of its total assets from banks; (5)buy or sell commodities or commodity contracts, except that each Fund may purchase or sell futures or options on futures; or (6)underwrite securities. Non-Fundamental Restrictions The following restrictions are non-fundamental and may be changed by the Trust’s Board of Trustees (the “Board”).Pursuant to such restrictions, no Fund will: (1)make short sales of securities, other than short sales “against the box,” or purchase securities on margin except for short-term credits necessary for clearance of portfolio transactions, provided that this restriction will not be applied to limit the use of options, futures contracts, and related options, in the manner otherwise permitted by the investment restrictions, policies, and investment program of the Fund; (2)purchase the securities of any other investment company, if the Fund, immediately after such purchase or acquisition, owns in the aggregate: (i)more than 3% of the total outstanding voting stock of such investment company; (ii)securities issued by such investment company having an aggregate value in excess of 5% of the value of the total assets of the Fund; (iii)securities issued by such investment company and all other investment companies having an aggregate value in excess of 10% of the value of the total assets of the Fund; or (iv)unless the 100% of the total assets of the Fund are invested in the securities of another investment company with the same investment objective; or 3 (3)invest more than 10% of its net assets in illiquid securities.Illiquid securities are securities that are not readily marketable or cannot be disposed of promptly within seven days and in the usual course of business without taking a materially reduced price.Such securities include, but are not limited to, time deposits and repurchase agreements with maturities longer than seven days.Securities that may be resold under Rule 144A or securities offered pursuant to Section 4(2) of the Securities Act of 1933, as amended (the “Securities Act”), shall not be deemed illiquid solely by reason of being unregistered.E.I.I. Realty Securities, Inc., each Fund’s investment adviser (“E.I.I.” or the “Adviser”), shall determine whether a particular security is deemed to be liquid based on the trading markets for the specific security and other factors. In addition, the Domestic Fund may not invest more than 20% of its total assets in securities of foreign issuers (American Depository Receipts are not considered to be foreign securities for this purpose). General Whenever any investment policy or restriction states a minimum or maximum percentage of a Fund’s assets that may be invested in any security or other asset, it is intended that such minimum or maximum percentage limitation be determined immediately after and as a result of the Fund’s acquisition of such security or other asset.Accordingly, any later increase or decrease in percentage beyond the specified limitations resulting from a change in values or net assets will not be considered a violation of this percentage limitation.In the event that the aggregate of restricted and not readily marketable securities exceeds 10% of a Fund’s net assets, the Adviser will consider whether action should be taken to reduce the percentage of such securities. PORTFOLIO SECURITIES AND INVESTMENT PRACTICES Portfolio Securities This section of the SAI describes the types of securities in which the Funds may invest.Unless otherwise noted, each Fund may invest in the securities described in this section. Emerging Market Countries — The International and Global Funds may invest in the securities of issuers located in countries that are considered to be emerging or developing (“emerging countries”) by the World Bank, the International Finance Corporation, or the United Nations and its authorities.A company is considered to be an emerging country issuer if: (i) its securities are principally traded in an emerging country; (ii) it derives at least 50% of its total revenue from (a) providing goods or services in emerging countries or (b)sales made in emerging countries; (iii) it maintains 50% or more of its assets in one or more emerging countries; or (iv) it is organized under the laws of, or has a principal office in, an emerging country. Emerging Market Securities — The International and Global Funds may invest in securities traded in emerging market countries.The securities markets of certain emerging market countries may be marked by a high concentration of market capitalization and trading volume in a small number of issuers representing a limited number of industries, as well as a high concentration of ownership of such securities by a limited number of investors.The markets for securities in certain emerging market countries are in early stages of their development.Even the markets for relatively widely traded securities in emerging markets may not be able to absorb, without price disruptions, a significant increase in trading volume or trades of a size customarily undertaken by institutional investors in the securities markets of developed countries.In addition, market making and arbitrage activities are generally less extensive in such markets, which may contribute to increased volatility and reduced liquidity of such markets.The limited liquidity of emerging markets may also affect the Fund’s ability to accurately value its portfolio securities or to acquire or dispose of securities at the price and time it wishes to do so or in order to meet redemption requests. 4 Transaction costs, including brokerage commissions or dealer mark-ups, in emerging market countries may be higher than in more developed securities markets. In addition, the securities of non-U.S. issuers generally are not registered with the Securities and Exchange Commission (the “SEC”), and issuers of these securities usually are not subject to its reporting requirements.Accordingly, there may be less publicly available information about foreign securities and issuers than is available with respect to U.S. securities and issuers.Foreign companies generally are not subject to uniform accounting, auditing and financial reporting standards, practices and requirements comparable to those prevalent in the U.S. Existing laws and regulations of emerging market countries may be inconsistently applied.As legal systems in emerging market countries develop, investors may be adversely affected by new or amended laws and regulations.In circumstances where adequate laws exist, it may not be possible to obtain swift and equitable enforcement of the law.The Fund’s ability to enforce its rights against private emerging market country issuers by attaching assets to enforce a judgment may be limited.Bankruptcy, moratorium and other similar laws applicable to private emerging market country issuers may differ substantially from those of other countries.The political context, expressed as an emerging market governmental issuer’s willingness to meet the terms of its debt obligations, for example, is of considerable importance.In addition, the holders of commercial bank debt may contest payments to the holders of emerging market country debt securities in the event of default under commercial bank loan agreements. Certain emerging market countries require governmental approval prior to investments by foreign persons or limit investment by foreign persons to only a specified percentage of an issuer’s outstanding securities or a specific class of securities that may have less advantageous terms (including price) than securities of the company available for purchase by nationals.In addition, the repatriation of both investment income and capital from several of the emerging market countries is subject to restrictions such as the need for certain governmental consents.Even where there is no outright restriction on repatriation of capital, the mechanics of repatriation may affect certain aspects of the operation of the Fund.The Fund may be required to establish special custodial or other arrangements before investing in certain emerging market countries. Emerging market countries may be subject to a greater degree of economic, political and social instability than is the case in Japan and most Western European countries.Such instability may result from, among other things, the following: (i) authoritarian governments or military involvement in political and economic decision making, including changes or attempted changes in governments through extra-constitutional means; (ii) popular unrest associated with demands for improved political, economic or social conditions; (iii) internal insurgencies; (iv) hostile relations with neighboring countries; and (v)ethnic, religious and racial disaffection or conflict.Such economic, political and social instability could disrupt the principal financial markets in which the Fund may invest and adversely affect the value of its assets. The economies of emerging market countries may differ unfavorably from those of more developed countries in such respects as growth of gross domestic product, rate of inflation, capital reinvestment, resources, self-sufficiency and balance of payments.Many emerging market countries have experienced in the past, and continue to experience, high rates of inflation.In certain countries inflation has at times accelerated rapidly to hyperinflationary levels, creating a negative interest rate environment and sharply eroding the value of outstanding financial assets in those countries.The economies of certain emerging market countries are heavily dependent upon international trade and are accordingly affected by protective trade barriers and the economic conditions of their trading partners.In addition, the economies of certain emerging market countries are vulnerable to weakness in world prices for their commodity exports. 5 A Fund’s income and, in some cases, capital gains from foreign stocks and securities will be subject to applicable taxation in certain countries in which it invests, and treaties between the U.S. and such countries may not be available in some cases to reduce the otherwise applicable tax rates.See “Tax Matters.” Foreign Government Securities — Each Fund may invest in foreign government securities.Investment in sovereign debt obligations involves special risks not present in debt obligations of U.S. corporate issuers.The issuer of the debt or the governmental authorities that control the repayment of the debt may be unable or unwilling to repay principal or interest when due in accordance with the terms of such debt, and an investor may have limited recourse in the event of a default.Periods of economic uncertainty may result in volatile sovereign debt market prices.A sovereign debtor’s willingness or ability to repay principal and pay interest in a timely manner may be affected by, among other factors, its cash flow situation, the extent of its foreign currency reserves, the availability of sufficient foreign exchange on the date a payment is due, the relative size of the debt service burden to the economy as a whole, the sovereign debtor’s policy toward international lenders and the political constraints to which a sovereign debtor may be subject.When an emerging country government defaults on its debt obligations, the investor must pursue any remedies in the courts of the defaulting party itself. Certain emerging market governments that issue lower quality debt securities are among the largest debtors to commercial banks, foreign governments and supranational organizations such as the World Bank, and may be unwilling or unable to make repayments as they become due.Below-investment-grade debt securities are generally unsecured and may be subordinated to the claims of other creditors, resulting in a heightened risk of loss due to default. Foreign Securities — Investing in foreign securities involves certain special considerations, including those set forth below, that are not typically associated with investing in U.S. dollar-denominated or quoted securities of U.S. issuers.Investments in foreign securities usually involve currencies of foreign countries.Accordingly, a Fund’s investment in foreign securities may be affected by changes in currency rates and in exchange control regulations and costs incurred in converting among various currencies.A Fund also may be subject to currency exposure as a result of its investment in currency or currency futures. Currency exchange rates may fluctuate significantly over short periods of time.They generally are determined by the forces of supply and demand in the foreign exchange markets and the relative merits of investments in different countries, actual or anticipated changes in interest rates and other complex factors, as seen from an international perspective.Currency exchange rates also can be affected unpredictably by intervention by U.S. or foreign governments or central banks or the failure to intervene or by currency controls or political developments in the United States or abroad. Since foreign issuers generally are not subject to uniform accounting, auditing and financial reporting standards, practices and requirements comparable to those applicable to U.S. companies, there may be less publicly available information about a foreign company than about a U.S. company.Volume and liquidity in most foreign securities markets are less than in the United States and securities of many foreign companies are less liquid and more volatile than securities of comparable U.S. companies.Fixed commissions on foreign securities exchanges are generally higher than negotiated commissions on U.S. exchanges, although each Fund will endeavor to achieve the most favorable net results on its portfolio transactions.There is generally less government supervision and regulation of foreign securities exchanges, brokers, dealers and listed and unlisted companies than in the United States. 6 Foreign markets also have different clearance and settlement procedures, and in certain markets there have been times when settlements have been unable to keep pace with the volume of securities transactions, making it difficult to conduct such transactions.Such delays in settlement could result in temporary periods when some of a Fund’s assets are uninvested and no return is earned on such assets.The inability of a Fund to make intended security purchases due to settlement problems could cause the Fund to miss attractive investment opportunities.Inability to dispose of portfolio securities due to settlement problems could result either in losses to a Fund due to subsequent declines in value of the portfolio securities or, if the Fund has entered into a contract to sell the securities, could result in possible liability to the purchaser.In addition, with respect to certain foreign countries, there is the possibility of expropriation or confiscatory taxation, political or social instability, or diplomatic developments that could affect a Fund’s investments in those countries.Moreover, individual foreign economies may differ favorably or unfavorably from the U.S. economy in such respects as growth of gross national product, rate of inflation, capital reinvestment, resource self-sufficiency and balance of payments position. Investment in foreign companies, foreign branches of U.S. banks, foreign banks, or other foreign issuers, may take the form of ownership of securities issued by such entities or may take the form of sponsored and unsponsored American Depositary Receipts (“ADRs”), Global Depositary Receipts (“GDRs”), European Depositary Receipts (“EDRs”) or other similar instruments representing securities of foreign issuers.An ADR is a negotiable receipt, usually issued by a U.S. bank, that evidences ownership of a specified number of foreign securities on deposit with a U.S. depository and entitles the shareholder to all dividends and capital gains of the underlying securities.ADRs are traded on U.S. exchanges or in the U.S. over-the-counter market and, generally, are in registered form.EDRs and GDRs are receipts evidencing an arrangement with a non-U.S. bank similar to that for ADRs and are designed for use in the non-U.S. securities markets.EDRs and GDRs are not necessarily quoted in the same currency as the underlying security. In the case of sponsored ADRs, the issuer of the underlying foreign security and the depositary enter into a deposit agreement, which sets out the rights and responsibilities of the issuer, the depositary and the ADR holder.Under the terms of most sponsored arrangements, depositaries agree to distribute notices of shareholder meetings and voting instructions, thereby ensuring that ADR holders will be able to exercise voting rights through the depositary with respect to deposited securities.In addition, the depositary usually agrees to provide shareholder communications and other information to the ADR holder at the request of the issuer of the deposited securities.In the case of an unsponsored ADR, there is no agreement between the depositary and the issuer and the depositary is usually under no obligation to distribute shareholder communications received from the issuer of the deposited securities or to pass through voting rights to ADR holders in respect of deposited securities.With regard to unsponsored ADRs, there may be an increased possibility that the Fund would not become aware of or be able to respond to corporate actions such as stock splits or rights offerings in a timely manner.In addition, the lack of information may result in inefficiencies in the valuation of such instruments. Asset-Backed Securities — Asset-backed securities are a form of complex security.The securitization techniques used for asset-backed securities are similar to those used for mortgage-related securities.Asset-backed securities present certain risks that are not presented by mortgage-backed securities.Primarily, these securities may provide the Fund with a less effective security interest in the related collateral than do mortgage-backed securities.Therefore, there is the possibility that recoveries on the underlying collateral may not, in some cases, be available to support payments on these securities. Convertible Securities — Convertible securities have characteristics similar to both fixed-income and equity securities.Convertible securities include bonds, debentures, notes, preferred stocks, or other securities that may be converted into or exchanged for a prescribed amount of common stock of the same or a different issuer within a particular period of time at a specified price or formula.A convertible security entitles the holder to receive interest generally paid or accrued on debt or the dividend paid on preferred stock until the convertible security matures or is redeemed, converted, or exchanged. 7 Corporate Debt Securities — Corporate debt securities include corporate bonds, debentures, notes, and other similar instruments, including convertible securities.Debt securities may be acquired with warrants attached.Corporate income-producing securities also may include forms of preferred or preference stock. Money Market Instruments — Each Fund may invest in the following types of money market instruments: · U.S. Government Securities.Securities issued or guaranteed by the U.S. government or its agencies or instrumentalities include U.S. Treasury securities that differ in their interest rates, maturities and times of issuance.Some obligations issued or guaranteed by U.S. government agencies and instrumentalities are supported by the full faith and credit of the U.S. Treasury; others by the right of the issuer to borrow from the Treasury; others by discretionary authority of the U.S. government to purchase certain obligations of the agency or instrumentality; and others only by the credit of the agency or instrumentality. · Bank Obligations.Each Fund may purchase certificates of deposit, time deposits, bankers’ acceptances and other short-term obligations issued by domestic banks, foreign subsidiaries or foreign branches of domestic banks, domestic and foreign branches of foreign banks, domestic savings and loan associations, and other banking institutions. · Commercial Paper.Commercial paper consists of short-term, unsecured promissory notes issued to finance short-term credit needs. Mortgage-Related Securities— Mortgage-related securities are forms of derivative securities collateralized, directly or indirectly, by pools of mortgage loans, including mortgage loans made by savings and loan institutions, mortgage bankers, commercial banks and others, assembled as securities for sale to investors by various governmental, government-related and private organizations.The mortgage-related securities in which the Fund may invest include the following: · Commercial Mortgage-Related Securities.Each Fund may invest in commercial mortgage-related securities, which generally are multi-class debt or pass-through certificates secured by mortgage loans on commercial properties. · Residential Mortgage-Related Securities.Each Fund may invest in mortgage-related securities representing participation interests in pools of one- to four-family residential mortgage loans issued or guaranteed by governmental agencies or instrumentalities, such as the Government National Mortgage Association (“GNMA”), the Federal National Mortgage Association (“FNMA”), and the Federal Home Loan Mortgage Corporation (“FHLMC”), or issued by private entities. · Collateral Mortgage Obligations and Multi-Class Pass-Through Securities.Collateralized mortgage obligations or “CMOs” are multiclass bonds backed by pools of mortgage pass-through certificates or mortgage loans.CMOs may be collateralized by: · pass-through certificates issued or guaranteed by GNMA, FNMA or FHLMC; · unsecuritized mortgage loans insured by the Federal Housing Administration (“FHA”) or guaranteed by the Department of Veterans’ Affairs; 8 · unsecuritized conventional mortgages; · other mortgage-related securities; or · any combination of these. Each class of a CMO, referred to as a “tranche,” is issued at a specific coupon rate and has a stated maturity or final distribution date.Principal prepayments on the underlying mortgages may cause the CMO to be retired much earlier than the stated maturity or final distribution date.The principal and interest on the underlying mortgages may be allocated among the several classes of a series of a CMO in different ways.One or more tranches may have coupon rates that reset periodically at a specified increase over an index.These are floating rate CMOs, and typically have a cap on the coupon rate.Inverse floating rate CMOs have coupon rates that move in the reverse direction to an applicable index.The coupon rates on these CMOs will increase as general interest rates decrease.These are usually much more volatile than fixed rate CMOs or floating rate CMOs. Information About Mortgage-Related Securities.Mortgage-related securities are sensitive to changes in interest rates.The following risks apply to mortgage-related securities generally: · Mortgage-related securities that are issued or guaranteed by agencies or instrumentalities of the U.S. government have relatively little credit risk (depending upon the nature of the issuer) but are subject to interest rate risks and repayment risks.As with other debt securities, the prices of mortgage-related securities tend to move inversely to changes in general interest rates, based on a multiple of a specific index.Although the value of a mortgage-related security may decline when interest rates rise, the converse is not always the case. · In periods of declining interest rates, mortgages are more likely to be prepaid.A mortgage-related security’s maturity can be shortened by unscheduled prepayments on the underlying mortgages.Therefore, it is not always possible to predict accurately the security’s yield.The principal that is returned earlier than expected may have to be reinvested in other investments having a lower yield than the prepaid security.Therefore, these securities may be less effective as a means of “locking in” attractive long-term interest rates, and they may have less potential for appreciation during periods of declining interest rates, than conventional bonds with comparable stated maturities. · Prepayment risks can lead to substantial fluctuations in the value of a mortgage-related security.In turn, this can affect the value of a Fund’s shares.If a mortgage-related security has been purchased at a premium, all of part of the premium a Fund paid may be lost if there is a decline in the market value of the security, whether that results from interest rate changes or prepayments on the underlying mortgages.In the case of stripped mortgage-related securities, if they experience greater rates of prepayment than were anticipated, a Fund may fail to recoup its initial investment on the security. · During periods of rapidly rising interest rates, prepayments of mortgage-related securities may occur at slower than expected rates.Slower prepayments effectively may lengthen a mortgage-related security’s expected maturity.Generally, that would cause the value of the security to fluctuate more widely in responses to changes in interest rates.If the prepayments on a Fund’s mortgage-related securities were to decrease broadly, the Fund’s effective duration, and therefore its sensitivity to interest rate changes, would increase. · As with other debt securities, the values of mortgage-related securities may be affected by changes in the market’s perception of the creditworthiness of the entity issuing the securities or guaranteeing them.Their values may also be affected by changes in government regulations and tax policies. 9 Real Estate Operating Companies — Each Fund may invest in Real Estate Operating Companies (“REOCs”).REOCs primarily own and operate real properties and derive a substantial portion of their earnings from rental income.Unlike REITs, these companies may retain a much greater share of their income as they are not required by law to pay dividends. Restricted Securities — Each Fund may invest in securities that are subject to restrictions on resale because they have not been registered under the Securities Act.These securities are sometimes referred to as private placements.Although securities which may be resold only to “qualified institutional buyers” in accordance with the provisions of Rule 144A under the Securities Act are technically considered “restricted securities,” a Fund may purchase Rule 144A securities without regard to the limitation on investments in illiquid securities described above, provided that a determination is made that such securities have a readily available trading market.E.I.I. will determine the liquidity of Rule 144A securities under the supervision of the Board.The liquidity of Rule 144A securities will be monitored by E.I.I., and if as a result of changed conditions, it is determined that a Rule 144A security is no longer liquid, a Fund’s holdings of illiquid securities will be reviewed to determine what, if any, action is required to assure that the Fund does not exceed the applicable percentage limitation for investments in illiquid securities. Zero Coupon Securities — The market prices of zero coupon securities generally are more volatile than the market prices of securities that pay interest periodically and are likely to respond to a greater degree to changes in interest rates than non-zero coupon securities having similar maturities and credit qualities. Investment Practices Forward Commitments — Each Fund may purchase or sell securities on a forward commitment, when-issued, or delayed delivery basis, which means delivery and payment take place a number of days after the date of the commitment to purchase or sell the securities at a predetermined price and/or yield.Each Fund intends to engage in forward commitments to increase its portfolio’s financial exposure to the types of securities in which it invests.Leveraging the portfolio in this manner will increase the Fund’s exposure to changes in interest rates and will increase the volatility of its returns.At no time will a Fund have more than 15% of its assets committed to purchase securities on a forward commitment basis. Lending Portfolio Securities — Each Fund may lend securities from its portfolio to brokers, dealers, and other financial institutions needing to borrow securities to complete certain transactions.Loans of portfolio securities may not exceed 33 1/3% of the value of the Fund’s total assets.While a Fund will not have the right to vote securities on loan, it intends to terminate loans and regain the right to vote if that is considered important with respect to the investment. Use of Complex Securities — Each Fund may invest for hedging purposes in derivative securities, such as futures and options.Complex securities can be volatile and involve various types and degrees of risk, depending upon the characteristics of the particular security and the portfolio as a whole.Such investments permit a Fund to increase or decrease the level of risk, or change the character of the risk, to which its portfolio is exposed in much the same way as the Fund can increase or decrease the level of risk, or change the character of the risk, of its portfolio by making investments in specific securities. MANAGEMENT The overall management of the business and affairs of the Trust is vested with the Board.The Board approves all significant agreements between the Trust or the Fund and persons or companies furnishing services to the Fund, including each Fund’s agreement with an investment adviser, custodian, and transfer agent.There are four Trustees, three of whom are not “interested persons” (as defined in the 1940 Act) of the Trust (“Independent Trustees”).The day-to-day operations of the Fund are delegated to the Trust’s officers subject always to the investment objectives and policies of the Fund and to general supervision by the Board.Each Trustee oversees the Fund and the Trust’s other two series.The Board met four times during the fiscal year ended June 30, 2007. 10 The following information is provided for each Trustee and officer of the Trust.The mailing address of the Trustees and officers is 717 Fifth Avenue, 10th Floor, New York, New York 10022.The term of office for a Trustee or officer is indefinite, until he or she resigns, is removed or a successor is elected and qualified. Name and Age of Trustee Position with the Trust and Length of Time Served Principal Occupation(s) in the Past 5 Years Other Directorships Held by Trustee INDEPENDENT TRUSTEES Warren K. Greene, 71 Trustee since 1998; Chairman since May 2005 Partner,American Investors Fund LP , Senior Vice President, NorthCoast Asset Management LLC. Trustee, Renaissance Capital Greenwich Funds Joseph Gyourko, 50 Trustee since June 1998 Martin Bucksbaum Professor of Real Estate & Finance, The Wharton School, University of Pennsylvania Juan M. Meyer, 63 Trustee since December 2005 Executive Vice President,Asset Management Advisors, since February 2003; President, Eagle Capital International (family office), from February 1984 to February 2003. Director, Cathay Investment Fund; Trustee, Northern Trust Multi-Advisor Fund. “INTERESTED” TRUSTEE 1 Christian A. Lange, 68 Trustee since October 2003 President and Chief Investment Officer of European Investors Incorporated Director, E.I.I. Voyager U.S. Leaders Equity Company, Director of Amadeus Capital Vision PLC, Director of E.I.I. Real Estate Securities Advisors. 1 Mr. Lange is considered to be an “interested person” (as defined by the 1940 Act) of the Trust because of his employment with an affiliate of the Adviser. OFFICERS Name and Age of Officer Position with the Trust and Length of Time Served Principal Occupation(s) in the Past 5 Years Richard J. Adler, 61 Chief Executive Officer since June 1998, President since May 2004, Chairman from February 2003 to May 2005 Managing Director, E.I.I. Lynn P. Marinaccio, 50 Secretary since February 2003 Director of Client Services, E.I.I. Michael J. Meagher, 45 Treasurer since May 2003; Chief Compliance Officer since October 2004 Vice President, Chief Compliance Officer and Director of Mutual Funds, E.I.I. since March 2003; Vice President, J.P. Morgan Investment Management (1993 to 2002). 11 Board Committees The Board currently has an Audit Committee and a Nominating Committee. The members of the Audit Committee are Mr. Greene (Chairman), Mr. Gyourko and Mr. Meyer.The primary purpose of the Committee is to oversee the Trust’s accounting and financial reporting policies, practices and internal controls, as required by statutes and regulations administered by the SEC, including the 1940 Act, and selecting and directing the activities of the Trust’s independent auditors.The Committee met twice during the fiscal year ended June 30, 2007. The members of the Nominating Committee are Mr. Greene (Chairman), Mr. Gyourko and Mr. Meyer.The functions of the Committee are to hear and consider matters related to the Board, including nominating new Trustees, reviewing the compensation of Independent Trustees and reporting to the full Board.The Committee did not meet during the fiscal year ended June 30, 2007.The Committee will not consider nominees recommended by Fund shareholders. Securities Beneficially Owned by Trustees The following table shows the dollar range of each Trustee’s ownership of shares of each Fund and of all of the Funds as of December 31, 2006: Trustee Dollar Range of Domestic Fund Shares Dollar Range of International Fund Shares Dollar Range of Global Fund Shares Dollar Range of All E.I.I. Fund Shares INDEPENDENT TRUSTEES Mr. Greene None $1 to $10,000 $1 to $10,000 $1 to $10,000 Mr. Gyourko None None None None Mr. Meyer None None None None “INTERESTED” TRUSTEE” Mr. Lange Over $100,000 None None Over $100,000 No Independent Trustee and no immediate family member of an Independent Trustee owns beneficially or of record an interest in the Adviser or in any person directly or indirectly controlling, controlled by or under common control with the Adviser. 12 The Trust may indemnify any person who was or is a Trustee, officer, or employee of the Trust to the maximum extent permitted by the Delaware statutory trust law; provided, however, that any such indemnification (unless ordered by a court) shall be made by the Trust only as authorized in the specific case upon a determination that indemnification of such persons is proper in the circumstances. Such determination shall be made: (i)by the Board, by a majority vote of a quorum that consists of Trustees who are neither “interested persons” (as defined in the 1940 Act) of the Trust nor parties to the proceeding; or (ii)if the required quorum is not obtained or if a quorum of such Trustees so directs, by independent legal counsel in a written opinion.No indemnification will be provided by the Trust to any Trustee or officer of the Trust for any liability to the Trust or its shareholders to which he or she would otherwise be subject by reason of willful misfeasance, bad faith, gross negligence, or reckless disregard of duty. As of September 30, 2007, the Trustees and officers collectively did not own more than 1% of any Fund’s outstanding shares. Each Independent Trustee receives $4,000 per annum, and $2,500 per regular meeting plus expenses of attendance at Trustees meetings.“Interested” Trustees do not receive Trustees’ fees.The table below illustrates the compensation paid to each Trustee for the most recently completed fiscal year: Name Aggregate Compensation from the Trust Pension or Retirement Benefits Accrued as Part of Trust Expenses Estimated Annual Benefits Upon Retirement Total Compensation from all Funds in the Complex Paid to Trustees INDEPENDENT TRUSTEES Mr. Greene $20,000 N/A N/A $20,000 Mr. Gyourko $16,000 N/A N/A $16,000 Mr. Meyer $16,000 N/A N/A $16,000 “INTERESTED” TRUSTEE Mr. Lange None N/A N/A None Control Persons and Principal Holders of Securities As of September 30, 2007, the following persons held five percent or more of the outstanding shares of the Institutional class of the Domestic Fund: Name and Address of Owner Percent of Domestic Fund Nature of Ownership (Record, Beneficial or Both) Soka University 1 University Drive Aliso Viejo, CA 92656-808 34.85% Both National Financial Svcs Llc For The Exclusive Benefit Of Our Customers 200 Liberty Street One World Financial Center New York, NY 10281 32.76% Record Julie Lane Gay and Craig Matthew Gay Jt Ten WROS 7060 Prescott St. Vancouver BC V6N4K5 Canada 8.28% Both 13 As of September 30, 2007, the following persons held five percent or more of the outstanding shares of the Institutional class of the International Fund: Name and Address of Owner Percent of International Fund Nature of Ownership (Record, Beneficial or Both) Charles Schwab & Co. Inc. Special Custody Account For The Exclusive Benefit Of Customers 101 Montgomery St. San Francisco CA 94104-4122 26.01% Record Patterson & Co Omnibus Cash 1525 West WT Harris Blvd Charlotte, NC 28288-1151 9.03 Record As of September 30, 2007, the following persons held five percent or more of the outstanding shares of the Institutional class of the Global Fund: Name and Address of Owner Percent of Global Fund Nature of Ownership (Record, Beneficial or Both) National Financial Services LLC for the Exclusive Benefit of our Customers 200 Liberty Street One World Financial Center New York, N.Y. 10281 23.32% Record Kansas State University Foundation 2323 Anderson Ave Suite 500 Manhattan, K.S. 66502-2911 10.34% Both Mac & Co.- A/C BENFO 743792 Mutual Fund Operations 9.24 Record PO Box 3198 525 William Penn Place Pittsburgh PA 15230-3198 Morgan Keegan & Company Inc. FBO 014946321 50 North Front Street Memphis TN 38103 8.377 Record Charles Schwab & Co. Inc. Special Custody Account For The Exclusive Benefit Of Customers 101 Montgomery St. San Francisco CA 94104-4122 8.08 Record Winter Park Health Foundation 220 Edinburgh Drive Winter Park FL, 32792-4160 6.37 Both Keybank NA Cust FBO JCF-EII (MIF) # 0959684-2024200 Mailcode OH-01-49-0302 4900 Tiedeman Rd Cleveland OH, 44144-2302 6.29 Record Under the 1940 Act, a person who beneficially owns over 25% of the shares of any class of the Fund is presumed to control that class of shares.As such, a controlling shareholder may control the outcome of any proposal submitted to shareholders for approval, including changes to the Fund’s fundamental policies or the terms of the advisory agreement with the Adviser. The control persons of the Domestic Fund were Soka University and National Financial Services, LLC.Soka University is a private non-profit university located in Orange County, California.National Financial Services, LLC (NFS) is a Fidelity Investments company whose parent is Fidelity Global Brokerage Group.NFS is a limited liability company organized in the state of Delaware that provides retail and institutional broker-dealer services to its clients and is registered as such under the Securities Exchange Act of 1934 (“Exchange Act”) and as an investment adviser under the Investment Advisers Act of 1940.The single control person of the International Fund was the Charles Schwab & Co. Inc. (CSC) Special Custody Account For The Exclusive Benefit Of Customers.CSC is a retail broker-dealer organized under the laws of the state of California.Its parent is Charles Schwab Corporation.As of September 30, 2007, there were no shareholders deemed to be control persons of the Global Fund. ADVISER AND INVESTMENT ADVISORY AGREEMENT E.I.I. Realty Securities, Inc., 717 Fifth Avenue, 10th Floor, New York, New York 10022, acts as the investment adviser to the Funds under an investment advisory agreement with the Trust, on behalf of the Fund (the “Agreement”).The Agreement provides that the Adviser identify and analyze possible investments for the Funds, determine the amount and timing of such investments, and the form of investment.The Adviser is responsible for monitoring and reviewing each Fund’s portfolio, and, on a regular basis, to recommend the ultimate disposition of such investments.The Adviser also is responsible for arranging for the purchase and sale of securities in each Fund’s portfolio, subject at all times to the policies set forth by the Board.In addition, the Adviser provides certain administrative and managerial services to the Funds. 14 About the Adviser E.I.I. provides real estate securities portfolio management services to U.S. tax-exempt institutions and other investors.E.I.I. is a wholly-owned subsidiary of European Investors Incorporated, which is a registered investment adviser providing both general securities and real estate securities portfolio management services.European Investors Incorporated is owned by European Investors Holding Company, which is owned by management. European Investors Incorporated was founded in 1983 to provide investment services primarily to foreign investors (with a focus in Europe) in the United States by managing securities portfolios as well as providing direct real estate advisory services and corporate advisory services.From these combined efforts, European Investors Incorporated determined that securitized real estate could serve as an alternative means of acquiring real estate assets and developed a portfolio management service specifically in this area, which now caters to both foreign and domestic investors.European Investors Incorporated commenced research into real estate securities as a separate portfolio product in 1986, began managing real estate securities portfolios in 1987, and is a recognized leader in real estate securities investment management. E.I.I. and European Investors Incorporated collectively have a diversified client base that includes investors across the globe, encompassing taxable and tax-exempt investors, individuals, and both foreign and domestic institutional investors.As of September 30, 2007, the combined companies had approximately $6.46 billion in assets under management, with $5.0 billion invested in various types of real estate securities on behalf of clients.Included in that figure are several offshore real estate investment funds managed by the firm with assets of approximately $1 billion. E.I.I. believes that investments in real estate offer a total return potential which may serve as an effective portfolio diversifier for many investors.In addition, E.I.I. believes that, for most investors, the most convenient and effective way to invest in real estate is through the ownership of a diversified portfolio of real estate securities.Real estate securities, and more specifically REITs, provide investors with many of the features particular to both real estate investments and publicly-traded securities, providing investors with a practical and efficient means to include professionally-managed real estate in an investment portfolio. Why Real Estate?Investments in real estate offer the following benefits over investments in other asset classes: · Relatively low historical correlation to the equity market. · Relatively high levels of potential current income from contractual rental streams. · A potential hedge against inflation from rising asset values and the possibility of passing through higher costs to tenants. Why Real Estate Securities?An investment in a portfolio of real estate securities offers the following benefits in addition to those provided by direct real estate investments: · Diversification of risk of real estate investments. 15 · Market pricing of publicly-traded shares (instead of appraisal-based valuations). · Enhanced liquidity, which aids in investment speed as well as portfolio rebalancing. Why E.I.I.? E.I.I. and its parent company, European Investors Incorporated, have been professionally managing real estate securities portfolios on behalf of their clients for more than a decade and have consistently outperformed their primary benchmark (the National Association of Real Estate Investment Trusts (“NAREIT”) Equity Index) by an average margin of more than 220 basis points on an annualized basis, before fees.The collective client base of E.I.I. and European Investors Incorporated includes an array of investors ranging from foreign and domestic high net worth individuals to U.S. foundations, endowments, and corporate pension plans.In addition, European Investors Incorporated serves as the adviser or sub-adviser for several offshore funds investing with substantially the same investment objective as the Fund. Investment Advisory Agreement Under the Agreement, E.I.I. is eligible to receive a fee from each Fund calculated daily and payable monthly, for the performance of its services at an annual rate of 0.75% of the average daily net assets of the relevant Fund.The fee is accrued daily for the purposes of determining the offering and redemption price of each Fund’s shares. Under the terms of the Agreement, each Fund pays all of its expenses (other than those expenses specifically assumed by the Adviser) including the costs incurred in connection with the maintenance of its registration under the Securities Act and the 1940 Act, printing of prospectuses distributed to shareholders, taxes or governmental fees, brokerage commissions, custodial, transfer and shareholder servicing agents, expenses of outside counsel and independent accountants, preparation of shareholder reports, and expenses of Board and shareholder meetings. Until further notice to shareholders, E.I.I. has voluntarily agreed to waive a portion of its investment advisory fee and/or absorb the expenses of the Global Fund, the International Fund, and the Domestic Fund to the extent necessary to keep the annual expenses of eachFund to not more than 1.00%, 1.00%, and 0.80%, respectively, of the average daily net assets of the Institutional Share Class of the Fund.To the extent that the Adviser waives these fees and/or absorbs these expenses, it may seek payment of a portion or all of these amounts at any time within three fiscal years after the fiscal year in which these amounts were waived and/or absorbed, subject to the expense limitation stated above.The Adviser may terminate this voluntary arrangement at any time. The Agreement may be terminated with respect to a Fund without penalty on 60 days’ written notice by a vote of the majority of the Board or by E.I.I., or by holders of a majority of the relevant Fund’s outstanding shares.The Agreement will continue from year-to-year, provided it is approved, at least annually, in the manner described in the 1940 Act.This requires that the Agreement and any renewal thereof be approved by a vote of the majority of the Trustees who are not parties thereto or “interested persons” (as defined in the 1940 Act) of any such party, cast in person at a meeting specifically called for the purpose of voting on such approval. For the last three fiscal years ended June 30th, the amount of advisory fees paid by the Domestic Fund were as follows: Gross Advisory Fees Waiver/Reimbursement Net Advisory Fees Year ended June 30, 2007 $288,964 ($98,342) $190,622 Year ended June 30, 2006 $426,752 ($137,747) $289,005 Year ended June 30, 2005 672,785 (182,824) 489,961 16 For the last three fiscal years (or periods) ended June 30th, the amount of advisory fees paid by the International Fund were as follows: Gross Advisory Fees Waiver/Reimbursement Net Advisory Fees Year ended June 30, 2007 $2,459,893 ($376,627) $2,083,266 Year ended June 30, 2006 $676,976 ($214,586) $462,390 Period ended June 30, 2005* 129,080 (111,909) 17,171 * The International Fund commenced operations on July 1, 2004. Since its inception date of February 1, 2007, the net amount of advisory fees paid by the Global Fund was $139,171 for the year ended June 30, 2007, and the amount waived by the investment adviser was $105,894 which resulted in net advisory fees of $33,277. Portfolio Managers. This section includes information about the Funds’ portfolio managers, including information concerning other accounts they manage, the dollar range of Fund shares they own and how they are compensated.The portfolio managers listed in the following table manage all of the other investment companies, other pooled investment vehicles and other accounts shown below as a team. Other Accounts Portfolio Manager Number of Other Accounts (Total Assets)* as of June 30, 2007 Number of Other Accounts (Total Assets)* Subject to a Performance Fee as of June 30, 2007 Alfred C. Otero Other Investment Companies None N/A Other Pooled Investment Vehicles 3 ($23.0 million) N/A Other Accounts 39 ($291.2 million) 1 ($14 million) James E. Rehlaender Other Investment Companies None N/A Other Pooled Investment Vehicles 1 ($327 million) 1 ($327 million) Other Accounts 15 ($998 million) 4($298 million) Peter Nieuwland Other Investment Companies None N/A Other Pooled Investment Vehicles 1 ($327 million) 1 ($327 million)) Other Accounts 15 ($998 million) 4 ($298 million) In managing other investment companies, other pooled investment vehicles and other accounts, the Adviser may employ strategies similar to those employed by the Funds.As a result, these other accounts may invest in the same securities as the Fund.The SAI section entitled “Portfolio Transactions and Brokerage” discusses the various factors that the Adviser considers in allocating investment opportunities among the Fund and other similarly managed accounts. *Rounded to the nearest million. 17 Fund Ownership As of June 30, 2007, Mr. Otero owned $10,001 to $50,000 of the Domestic Fund’s shares. As of June 30, 2007, neither Mr. Rehlaender or Mr. Nieuwland own any of the International Fund’s shares As of June 30, 2007, none of the portfolio managers owned any of the Global Fund’s shares. Compensation The Funds’ portfolio managers each receives a base salary plus an annual incentive bonus for managing the Funds, other investment companies, other pooled investment vehicles and other accounts (including other accounts for which the Adviser receives a performance fee).A portfolio manager’s base salary is dependent on the manager’s level of experience and expertise.The Adviser monitors each portfolio manager’s base salary relative to salaries paid for similar positions with peer firms by reviewing data provided by various consultants that specialize in competitive salary information. A portfolio manager’s annual incentive bonus is based on several factors, including but not limited to the manager’s performance results and overall contribution made to the firm.The Adviser may establish a “target” incentive for each portfolio manager based on the manager’s level of experience and expertise in the manager’s investment style.This target can be derived by a percentage of base salary, generally ranging from 40% to 100%.The overall performance results of the Fund and all similarly-managed investment companies, pooled investment vehicles and other accounts may be compared to the performance information of a peer group of similarly-managed competitors, as may be supplied by third party analytical agencies.The manager’s performance versus the peer group may factor into the final incentive amount.Performance results for a manager are based on the composite performance of all accounts managed by that manager on a combination of one and or multi year rolling performance.Composite performance is calculated on a pre-tax basis and does not reflect applicable fees. The Funds’ portfolio manager may participate in the Adviser’s Pension & Profit Sharing plan, the results for which are based on the Adviser’s business results.Eligibility for participation in Pension & Profit Sharing plan depends on the manager’s performance and seniority.Each of the Funds’ portfolio managers participates in the Adviser’s Pension &
